(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                         JONES v. MISSISSIPPI

    CERTIORARI TO THE COURT OF APPEALS OF MISSISSIPPI

   No. 18–1259. Argued November 3, 2020—Decided April 22, 2021
A Mississippi jury convicted petitioner Brett Jones of murder for killing
  his grandfather. Jones was 15 years old when he committed the crime.
  Under Mississippi law at the time, murder carried a mandatory sen-
  tence of life without parole. The trial judge duly imposed that sen-
  tence, which was affirmed on direct appeal. This Court subsequently
  decided Miller v. Alabama, 567 U. S. 460, which held that the Eighth
  Amendment permits a life-without-parole sentence for a defendant
  who committed a homicide when he or she was under 18, but only if
  the sentence is not mandatory and the sentencer therefore has discre-
  tion to impose a lesser punishment. In the wake of that decision, the
  Mississippi Supreme Court ordered that Jones be resentenced in ac-
  cordance with Miller. At the resentencing, the sentencing judge
  acknowledged that he had discretion under Miller to impose a sentence
  less than life without parole. The judge determined, however, that life
  without parole remained the appropriate sentence for Jones. Jones
  again appealed his sentence, citing both Miller and the then-recently
  decided case of Montgomery v. Louisiana, 577 U. S. 190, which held
  that Miller applied retroactively on collateral review. Jones contended
  that, under Miller and Montgomery, a sentencer must make a separate
  factual finding that a murderer under 18 is permanently incorrigible
  before sentencing the offender to life without parole. The Mississippi
  Court of Appeals rejected Jones’s argument.
Held: In the case of a defendant who committed a homicide when he or
 she was under 18, Miller and Montgomery do not require the sentencer
 to make a separate factual finding of permanent incorrigibility before
 sentencing the defendant to life without parole. In such a case, a dis-
 cretionary sentencing system is both constitutionally necessary and
 constitutionally sufficient. Pp. 5–22.
2                          JONES v. MISSISSIPPI

                                   Syllabus

       (1) A sentencer need not make a separate factual finding of perma-
    nent incorrigibility before sentencing a murderer under 18 to life with-
    out parole. In Miller, the Court mandated “only that a sentencer follow
    a certain process—considering an offender’s youth and attendant char-
    acteristics—before imposing” a life-without-parole sentence. 567
    U. S., at 483. And in Montgomery, the Court stated that “a finding of
    fact regarding a child’s incorrigibility . . . is not required.” 577 U. S.,
    at 211. Miller and Montgomery require consideration of an offender’s
    youth but not any particular factual finding. Miller and Montgomery
    therefore refute Jones’s argument that a finding of permanent incorri-
    gibility is constitutionally necessary. Pp. 5–14.
       (2) Nor must a sentencer provide an on-the-record sentencing expla-
    nation with an “implicit finding” of permanent incorrigibility before
    sentencing a murderer under 18 to life without parole. An on-the-rec-
    ord sentencing explanation is not necessary to ensure that a sentencer
    considers a defendant’s youth. Nor is an on-the-record sentencing ex-
    planation required by or consistent with Miller or Montgomery, neither
    of which said anything about a sentencing explanation. Pp. 14–19.
       (3) The Court’s decision does not disturb Miller’s holding (that a
    State may not impose a mandatory life-without-parole sentence on a
    murderer under 18) or Montgomery’s holding (that Miller applies ret-
    roactively on collateral review). The resentencing in Jones’s case com-
    plied with Miller and Montgomery because the sentencer had discre-
    tion to impose a sentence less than life without parole in light of
    Jones’s youth. The Court’s decision today should not be construed as
    agreement or disagreement with Jones’s sentence. In addition, the
    Court’s decision does not preclude the States from imposing additional
    sentencing limits in cases involving murderers under 18. Nor does the
    Court’s decision prohibit Jones from presenting his moral and policy
    arguments against his life-without-parole sentence to the state offi-
    cials who are authorized to act on those arguments. Pp. 19–22.
285 So. 3d 626, affirmed.

  KAVANAUGH, J., delivered the opinion of the Court, in which ROBERTS,
C. J., ALITO, GORSUCH, and BARRETT, JJ., joined. THOMAS, J., filed an
opinion concurring in the judgment. SOTOMAYOR, J., filed a dissenting
opinion, in which BREYER and KAGAN, JJ., joined.
                        Cite as: 593 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 18–1259
                                    _________________


     BRETT JONES, PETITIONER v. MISSISSIPPI
   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF
                      MISSISSIPPI
                                  [April 22, 2021]

   JUSTICE KAVANAUGH delivered the opinion of the Court.
   Under Miller v. Alabama, 567 U. S. 460 (2012), an indi-
vidual who commits a homicide when he or she is under 18
may be sentenced to life without parole, but only if the sen-
tence is not mandatory and the sentencer therefore has dis-
cretion to impose a lesser punishment. In this case, a Mis-
sissippi trial judge acknowledged his sentencing discretion
under Miller and then sentenced petitioner Brett Jones to
life without parole for a murder that Jones committed when
he was under 18. The Mississippi Court of Appeals af-
firmed, concluding that the discretionary sentencing proce-
dure satisfied Miller.
   Jones argues, however, that a sentencer’s discretion to
impose a sentence less than life without parole does not
alone satisfy Miller. Jones contends that a sentencer who
imposes a life-without-parole sentence must also make a
separate factual finding that the defendant is permanently
incorrigible, or at least provide an on-the-record sentencing
explanation with an implicit finding that the defendant is
permanently incorrigible. And Jones says that the trial
judge did not make such a finding in his case.
   Jones’s argument that the sentencer must make a finding
2                   JONES v. MISSISSIPPI

                      Opinion of the Court

of permanent incorrigibility is inconsistent with the Court’s
precedents. In Miller, the Court mandated “only that a sen-
tencer follow a certain process—considering an offender’s
youth and attendant characteristics—before imposing” a
life-without-parole sentence. Id., at 483. And in Montgom-
ery v. Louisiana, which held that Miller applies retroac-
tively on collateral review, the Court flatly stated that “Mil-
ler did not impose a formal factfinding requirement” and
added that “a finding of fact regarding a child’s incorrigibil-
ity . . . is not required.” 577 U. S. 190, 211 (2016). In light
of that explicit language in the Court’s prior decisions, we
must reject Jones’s argument. We affirm the judgment of
the Mississippi Court of Appeals.
                              I
                              A
  In August 2004, Brett Jones was living with his grand-
parents, Bertis and Madge, in Shannon, Mississippi. Shan-
non is a small town of about 2,000 in northern Mississippi
near Tupelo, about halfway between Memphis and Bir-
mingham off I–22.
  At the time, Jones was only 15 years old. On the morning
of August 9, 2004, Bertis discovered Jones’s girlfriend,
Michelle Austin, in Jones’s bedroom. Bertis and Jones got
into an argument, and Bertis ordered Austin out of the
house. A few hours later, Jones told Austin that he “ ‘was
going to hurt’ ” his grandfather. 938 So. 2d 312, 314 (Miss.
App. 2006).
  That afternoon, Jones was in the kitchen making himself
something to eat. Jones and Bertis began arguing again.
The clash escalated from shouts to shoves to punches.
Jones then stabbed his grandfather with a kitchen knife.
When that knife broke, Jones picked up a second knife and
continued stabbing Bertis. In total, Jones stabbed his
grandfather eight times.
  Bleeding profusely, Bertis staggered outside, fell to the
                  Cite as: 593 U. S. ____ (2021)             3

                      Opinion of the Court

ground, and died. Jones did not call 911. Instead, he hap-
hazardly attempted to cover up his role in the murder. He
dragged Bertis’s body back inside. Jones then washed the
blood off his arms with a water hose, changed out of his
bloody shirt, and moved Bertis’s car over some blood stains
on the carport floor.
   While Jones was outside, he was seen by a neighbor. The
neighbor called the police. Shortly thereafter, another
neighbor saw Jones and Austin leaving the house together
on foot. Later that night, police located Jones and Austin
at a gas station several miles away. When questioned,
Jones and Austin provided fake names to the officer. After
a police pat down revealed a knife in Jones’s pocket, the of-
ficer asked Jones whether it was the knife that he “ ‘did it
with.’ ” Id., at 315. Jones responded, “ ‘No, I already got rid
of it.’ ” Ibid.
                              B
   Jones was charged with murder. The trial judge in-
structed the jury on murder and the lesser included offense
of manslaughter. Jones claimed that he was not guilty be-
cause he acted in self-defense. The jury rejected that de-
fense and found Jones guilty of murder.
   Under Mississippi law at the time, murder carried a man-
datory sentence of life without parole. Miss. Code Ann.
§97–3–21 (2000), §47–7–3(g) (2004); see Parker v. State, 119
So. 3d 987, 996–997 (Miss. 2013). The trial judge therefore
imposed that sentence. In 2006, the Mississippi Court of
Appeals affirmed. See 938 So. 2d 312.
   Jones later moved for post-conviction relief in state court,
asserting among other things that his mandatory life-with-
out-parole sentence violated the Cruel and Unusual Pun-
ishments Clause of the Eighth Amendment. The trial court
denied the motion, and the Mississippi Court of Appeals af-
firmed. See 122 So. 3d 725 (2011).
4                   JONES v. MISSISSIPPI

                     Opinion of the Court

   In 2012, while the Mississippi Supreme Court was con-
sidering whether to review Jones’s case, this Court decided
Miller v. Alabama, 567 U. S. 460. Miller held that the Cruel
and Unusual Punishments Clause of the Eighth Amend-
ment prohibits mandatory life-without-parole sentences for
murderers under 18, but the Court allowed discretionary
life-without-parole sentences for those offenders.
   In the wake of Miller, the Mississippi Supreme Court con-
cluded that Miller applied retroactively on state collateral
review. In Jones’s case, the State Supreme Court ordered
a new sentencing hearing where the sentencing judge could
consider Jones’s youth and exercise discretion in selecting
an appropriate sentence. See 122 So. 3d 698 (2013).
   At the resentencing, Jones’s attorney argued that Jones’s
“chronological age and its hallmark features” diminished
the “penological justifications for imposing the harshest
sentences.” App. 25, 27 (quoting Miller, 567 U. S., at 472,
477; emphasis deleted). Jones’s attorney added that “noth-
ing in this record . . . would support a finding that the of-
fense reflects irreparable corruption.” App. 143–144.
   At the end of the hearing, the sentencing judge acknowl-
edged that he had discretion under Miller to impose a sen-
tence less than life without parole. But after considering
the factors “relevant to the child’s culpability,” App. 149,
the judge determined that life without parole remained the
appropriate sentence for Jones, id., at 152.
   Jones appealed his sentence to the Mississippi Court of
Appeals, citing both Miller and the then-recently decided
case of Montgomery v. Louisiana, 577 U. S. 190 (2016),
which in the interim had held that Miller applied retroac-
tively on collateral review. According to Jones, in order to
impose a life-without-parole sentence on a defendant who
committed a murder when he or she was under 18, the sen-
tencer must make a separate factual finding that the de-
fendant is permanently incorrigible. The Mississippi Court
of Appeals rejected Jones’s argument, relying on this
                    Cite as: 593 U. S. ____ (2021)                 5

                        Opinion of the Court

Court’s express statement in Montgomery that “ ‘Miller did
not require trial courts to make a finding of fact regarding
a child’s incorrigibility.’ ” 285 So. 3d 626, 632 (2017) (quot-
ing Montgomery, 577 U. S., at 211).
  In light of disagreement in state and federal courts about
how to interpret Miller and Montgomery, we granted certi-
orari. 589 U. S. ___ (2020). Compare, e.g., Malvo v.
Mathena, 893 F. 3d 265 (CA4 2018), Commonwealth v.
Batts, 640 Pa. 401, 163 A. 3d 410 (2017), and Veal v. State,
298 Ga. 691, 784 S. E. 2d 403 (2016), with, e.g., United
States v. Sparks, 941 F. 3d 748 (CA5 2019), People v. Skin-
ner, 502 Mich. 89, 917 N. W. 2d 292 (2018), and State v.
Ramos, 187 Wash. 2d 420, 387 P. 3d 650 (2017).
                                 II
   According to Jones, a sentencer’s discretion to impose a
sentence less than life without parole does not alone satisfy
Miller. In Jones’s view, a sentencer who imposes a life-
without-parole sentence must also either (i) make a sepa-
rate factual finding of permanent incorrigibility, or (ii) at
least provide an on-the-record sentencing explanation with
an “implicit finding” of permanent incorrigibility. Tr. of
Oral Arg. 32; see id., at 6, 14.
   As we will explain, the Court has already ruled that a
separate factual finding of permanent incorrigibility is not
required. In Montgomery, the Court unequivocally stated
that “Miller did not impose a formal factfinding require-
ment” and added that “a finding of fact regarding a child’s
incorrigibility . . . is not required.” 577 U. S., at 211. In a
case involving an individual who was under 18 when he or
she committed a homicide, a State’s discretionary sentenc-
ing system is both constitutionally necessary and constitu-
tionally sufficient.1
——————
  1 Both Miller and Montgomery generated vigorous dissents. The dis-

sents in Miller stated that the Eighth Amendment does not prohibit
mandatory life-without-parole sentences and asserted that the Court’s
6                        JONES v. MISSISSIPPI

                           Opinion of the Court

                               A
  In 2004, the year that Jones murdered his grandfather,
about 16,000 individuals committed a homicide in the
United States. See Dept. of Justice, Federal Bureau of In-
vestigation, Crime in the United States 2004, Murder Of-
fenders by Age, Sex, and Race 17 (Table 2.5). About 850 of
the individuals who committed a homicide were known to
be under 18—meaning that, on average, more than two
homicides were committed every day by individuals under
18. Ibid.
  The States authorize strict punishments for homicide, in-
cluding for homicides committed by individuals under 18.
But this Court has held that sentencing an offender who
was under 18 at the time of the crime raises special consti-
tutional considerations.
  Ratified in 1791, the Eighth Amendment provides that
“cruel and unusual punishments” shall not be “inflicted.”
Ratified in 1868, the Fourteenth Amendment incorporates
the Cruel and Unusual Punishments Clause against the
States.
  In a series of Eighth Amendment cases applying the
Cruel and Unusual Punishments Clause, this Court has
stated that youth matters in sentencing. In Roper v. Sim-
mons, 543 U. S. 551 (2005), the Court concluded that the
Eighth Amendment prohibits capital punishment for mur-
derers who were under 18 at the time of their crimes. And
in Graham v. Florida, 560 U. S. 48 (2010), the Court held
that the Eighth Amendment prohibits life without parole
for offenders who were under 18 and committed non-
homicide offenses. Importantly, however, Graham did not
prohibit life without parole for offenders who were under 18
——————
decision contravened this Court’s precedents. See 567 U. S., at 493–502
(ROBERTS, C. J., dissenting); id., at 502–509 (THOMAS, J., dissenting); id.,
at 509–515 (ALITO, J., dissenting). The lead dissent in Montgomery ar-
gued that Miller should not apply retroactively on collateral review. 577
U. S., at 224–227 (Scalia, J., dissenting).
                      Cite as: 593 U. S. ____ (2021)                     7

                          Opinion of the Court

and committed homicide. The Graham Court stated:
“There is a line between homicide and other serious violent
offenses against the individual.” Id., at 69 (internal quota-
tion marks omitted).
   And then in Miller in 2012, the Court allowed life-with-
out-parole sentences for defendants who committed homi-
cide when they were under 18, but only so long as the sen-
tence is not mandatory—that is, only so long as the
sentencer has discretion to “consider the mitigating quali-
ties of youth” and impose a lesser punishment. 567 U. S.,
at 476 (internal quotation marks omitted). Four years
later, Montgomery held that Miller applied retroactively to
cases on collateral review. 577 U. S., at 206, 212.
   Jones argues that Miller requires more than just a dis-
cretionary sentencing procedure. According to Jones, the
sentencer must also make a separate factual finding of per-
manent incorrigibility before sentencing a murderer under
18 to life without parole.
   The problem for Jones is that Miller and Montgomery
squarely rejected such a requirement. Miller mandated
“only that a sentencer follow a certain process—considering
an offender’s youth and attendant characteristics—before
imposing” a life-without-parole sentence. 567 U. S., at 483.
Montgomery then flatly stated that “Miller did not impose
a formal factfinding requirement” and that “a finding of fact
regarding a child’s incorrigibility . . . is not required.” 577
U. S., at 211.2
——————
   2 The key paragraph from Montgomery is as follows:

   “Louisiana suggests that Miller cannot have made a constitutional dis-
tinction between children whose crimes reflect transient immaturity and
those whose crimes reflect irreparable corruption because Miller did not
require trial courts to make a finding of fact regarding a child’s incorri-
gibility. That this finding is not required, however, speaks only to the
degree of procedure Miller mandated in order to implement its substan-
tive guarantee. When a new substantive rule of constitutional law is
established, this Court is careful to limit the scope of any attendant pro-
cedural requirement to avoid intruding more than necessary upon the
8                       JONES v. MISSISSIPPI

                          Opinion of the Court

  Notwithstanding that clear language in Miller and Mont-
gomery, Jones advances three distinct arguments for why
this Court should require a sentencer to make a finding of
permanent incorrigibility before sentencing a murderer un-
der 18 to life without parole.
  First, Jones analogizes to cases where the Court has rec-
ognized certain eligibility criteria, such as sanity or a lack
of intellectual disability, that must be met before an of-
fender can be sentenced to death. See Ford v. Wainwright,
477 U. S. 399 (1986); Atkins v. Virginia, 536 U. S. 304
(2002). Jones argues that the Constitution similarly re-
quires a sentencer to find permanent incorrigibility before
sentencing a murderer under 18 to life without parole.
  The State responds that permanent incorrigibility is not
an eligibility criterion akin to sanity or a lack of intellectual
disability. We agree with the State. For one thing, the
Court has recognized that it “is difficult even for expert psy-
chologists to differentiate between the juvenile offender
whose crime reflects unfortunate yet transient immaturity,
and the rare juvenile offender whose crime reflects irrepa-
rable corruption.” Roper, 543 U. S., at 573. In addition,
when the Court has established such an eligibility criterion,
the Court has considered whether “ ‘objective indicia of so-
ciety’s standards, as expressed in legislative enactments
and state practice,’ ” demonstrated a “national consensus”
in favor of the criterion. Graham, 560 U. S., at 61 (quoting

——————
States’ sovereign administration of their criminal justice systems. See
Ford v. Wainwright, 477 U. S. 399, 416–417 (1986) (“[W]e leave to the
State[s] the task of developing appropriate ways to enforce the constitu-
tional restriction upon [their] execution of sentences”). Fidelity to this
important principle of federalism, however, should not be construed to
demean the substantive character of the federal right at issue. That Mil-
ler did not impose a formal factfinding requirement does not leave States
free to sentence a child whose crime reflects transient immaturity to life
without parole. To the contrary, Miller established that this punishment
is disproportionate under the Eighth Amendment.” 577 U. S., at 211.
                  Cite as: 593 U. S. ____ (2021)              9

                      Opinion of the Court

Roper, 543 U. S., at 563). But Miller did not identify a sin-
gle State that, as of that time, made permanent incorrigi-
bility an eligibility criterion for life-without-parole sen-
tences imposed on murderers under 18.
   Given those two points, it comes as no surprise that Mil-
ler declined to characterize permanent incorrigibility as
such an eligibility criterion. Rather, Miller repeatedly de-
scribed youth as a sentencing factor akin to a mitigating
circumstance. And Miller in turn required a sentencing
procedure similar to the procedure that this Court has re-
quired for the individualized consideration of mitigating
circumstances in capital cases such as Woodson v. North
Carolina, 428 U. S. 280, 303–305 (1976) (plurality opinion),
Lockett v. Ohio, 438 U. S. 586, 597–609 (1978) (plurality
opinion), and Eddings v. Oklahoma, 455 U. S. 104, 113–115
(1982). Those capital cases require sentencers to consider
relevant mitigating circumstances when deciding whether
to impose the death penalty. And those cases afford sen-
tencers wide discretion in determining “the weight to be
given relevant mitigating evidence.” Id., at 114–115. But
those cases do not require the sentencer to make any par-
ticular factual finding regarding those mitigating circum-
stances.
   Repeatedly citing Woodson, Lockett, and Eddings, the
Miller Court stated that “a judge or jury must have the op-
portunity to consider” the defendant’s youth and must have
“discretion to impose a different punishment” than life
without parole. 567 U. S., at 489; id., at 465; see id., at 470,
476, 483. Stated otherwise, the Miller Court mandated
“only that a sentencer follow a certain process—considering
an offender’s youth and attendant characteristics—before
imposing” a life-without-parole sentence. Id., at 483. In
that process, the sentencer will consider the murderer’s “di-
minished culpability and heightened capacity for change.”
Id., at 479. That sentencing procedure ensures that the
sentencer affords individualized “consideration” to, among
10                       JONES v. MISSISSIPPI

                           Opinion of the Court

other things, the defendant’s “chronological age and its
hallmark features.” Id., at 477.
  To be sure, Miller also cited Roper and Graham. 567
U. S., at 471–475. Roper barred capital punishment for of-
fenders under 18. And Graham barred life without parole
for offenders under 18 who committed non-homicide of-
fenses. But Miller did not cite those cases to require a find-
ing of permanent incorrigibility or to impose a categorical
bar against life without parole for murderers under 18. We
know that because Miller said so: “Our decision does not
categorically bar a penalty for a class of offenders or type of
crime—as, for example, we did in Roper or Graham.” 567
U. S., at 483. Instead, Miller cited Roper and Graham for a
simple proposition: Youth matters in sentencing. And be-
cause youth matters, Miller held that a sentencer must
have discretion to consider youth before imposing a life-
without-parole sentence, just as a capital sentencer must
have discretion to consider other mitigating factors before
imposing a death sentence.
  In short, Miller followed the Court’s many death penalty
cases and required that a sentencer consider youth as a mit-
igating factor when deciding whether to impose a life-with-
out-parole sentence. Miller did not require the sentencer to
make a separate finding of permanent incorrigibility before
imposing such a sentence. And Montgomery did not purport
to add to Miller’s requirements.3
  Second, Jones contends that the Montgomery Court must
nonetheless have assumed that a separate factual finding
——————
  3 If permanent incorrigibility were a factual prerequisite to a life-with-

out-parole sentence, this Court’s Sixth Amendment precedents might re-
quire that a jury, not a judge, make such a finding. See Ring v. Arizona,
536 U. S. 584 (2002); Apprendi v. New Jersey, 530 U. S. 466 (2000). If we
were to rule for Jones here, the next wave of litigation would likely con-
cern the scope of the jury right. The fact that neither Miller nor Mont-
gomery even mentioned the Sixth Amendment is further reason to doubt
that those cases implicitly required a finding of permanent incorrigibility
by the sentencer.
                     Cite as: 593 U. S. ____ (2021)                   11

                          Opinion of the Court

of permanent incorrigibility was necessary because Mont-
gomery deemed Miller a substantive holding for purposes of
applying Miller retroactively on collateral review. See
Teague v. Lane, 489 U. S. 288, 310–311 (1989) (plurality
opinion).
   In advancing that argument, Jones relies on language in
Montgomery that described Miller as permitting life-with-
out-parole sentences only for “those whose crimes reflect
permanent incorrigibility,” rather than “transient immatu-
rity.” 577 U. S., at 209. In other words, because the Mont-
gomery Court deemed Miller to be a substantive holding,
and because Montgomery said that life without parole
would be reserved for the permanently incorrigible, Jones
argues that the Montgomery Court must have envisioned a
separate factual finding of permanent incorrigibility, not
just a discretionary sentencing procedure where youth
would be considered.
   That is an incorrect interpretation of Miller and Mont-
gomery. We know as much because Montgomery said as
much. To reiterate, the Montgomery Court explicitly stated
that “a finding of fact regarding a child’s incorrigibility . . .
is not required.” 577 U. S., at 211.
   To break it down further: Miller required a discretionary
sentencing procedure. The Court stated that a mandatory
life-without-parole sentence for an offender under 18 “poses
too great a risk of disproportionate punishment.” 567 U. S.,
at 479. Despite the procedural function of Miller’s rule,
Montgomery held that the Miller rule was substantive for
retroactivity purposes and therefore applied retroactively
on collateral review. 577 U. S., at 206, 212.4 But in making
——————
  4 As the Court has stated in cases both before and after Montgomery,

the Court determines whether a rule is substantive or procedural for ret-
roactivity purposes “by considering the function of the rule” itself—not
“by asking whether the constitutional right underlying the new rule is
substantive or procedural.” Welch v. United States, 578 U. S. 120, 130–
131 (2016). For purposes of Teague v. Lane, 489 U. S. 288 (1989), a rule
12                       JONES v. MISSISSIPPI

                           Opinion of the Court

the rule retroactive, the Montgomery Court unsurprisingly
declined to impose new requirements not already imposed
by Miller. As Montgomery itself explained, the Court
granted certiorari in that case not to consider whether the
rule announced in Miller should be expanded, but rather
simply to decide whether Miller’s “holding is retroactive to
juvenile offenders whose convictions and sentences were fi-
nal when Miller was decided.” 577 U. S., at 194. On the
question of what Miller required, Montgomery was clear: “A
hearing where youth and its attendant characteristics are
considered as sentencing factors is necessary to separate
those juveniles who may be sentenced to life without parole
from those who may not.” Id., at 210 (internal quotation
marks omitted). But a separate finding of permanent in-
corrigibility “is not required.” Id., at 211.
   The key assumption of both Miller and Montgomery was
that discretionary sentencing allows the sentencer to con-
sider the defendant’s youth, and thereby helps ensure that
life-without-parole sentences are imposed only in cases


——————
is procedural if it regulates “ ‘only the manner of determining the defend-
ant’s culpability.’ ” Welch, 578 U. S., at 129 (quoting Schriro v. Summer-
lin, 542 U. S. 348, 353 (2004); emphasis deleted). A rule is substantive
and applies retroactively on collateral review, by contrast, if it “ ‘alters
the range of conduct or the class of persons that the law punishes.’ ”
Welch, 578 U. S., at 129 (quoting Summerlin, 542 U. S., at 353). As the
Court’s post-Montgomery decision in Welch already indicates, to the ex-
tent that Montgomery’s application of the Teague standard is in tension
with the Court’s retroactivity precedents that both pre-date and post-
date Montgomery, those retroactivity precedents—and not Montgom-
ery—must guide the determination of whether rules other than Miller
are substantive. See Welch, 578 U. S. 120; Summerlin, 542 U. S. 348;
Lambrix v. Singletary, 520 U. S. 518 (1997); Saffle v. Parks, 494 U. S.
484 (1990). To be clear, however, our decision today does not disturb
Montgomery’s holding that Miller applies retroactively on collateral re-
view. By now, most offenders who could seek collateral review as a result
of Montgomery have done so and, if eligible, have received new discre-
tionary sentences under Miller.
                   Cite as: 593 U. S. ____ (2021)                13

                        Opinion of the Court

where that sentence is appropriate in light of the defend-
ant’s age. If the Miller or Montgomery Court wanted to re-
quire sentencers to also make a factual finding of perma-
nent incorrigibility, the Court easily could have said so—
and surely would have said so. But the Court did not say
that, or anything like it. On the contrary, the Montgomery
Court declared just the opposite: that the sentencer need
not make such a separate factual finding of permanent in-
corrigibility.
   In short, Jones’s Montgomery-based argument for requir-
ing a finding of permanent incorrigibility is unavailing be-
cause Montgomery explicitly stated that “Miller did not im-
pose a formal factfinding requirement” and that “a finding
of fact regarding a child’s incorrigibility . . . is not required.”
Montgomery, 577 U. S., at 211.
   Third, Jones relatedly argues that Miller and Montgom-
ery sought to ensure that life without parole for murderers
under 18 would be relatively rare. According to Jones, a
separate factual finding of permanent incorrigibility is nec-
essary to achieve that goal.
   But in Miller, the Court stated that a discretionary sen-
tencing procedure—where the sentencer can consider the
defendant’s youth and has discretion to impose a lesser sen-
tence than life without parole—would itself help make life-
without-parole sentences “relatively rar[e ]” for murderers
under 18. 567 U. S., at 484, n. 10.
   Importantly, in concluding that a discretionary sentenc-
ing procedure would help make life-without-parole sen-
tences relatively rare, the Court relied on data, not specu-
lation. The Court pointed to statistics from 15 States that
used discretionary sentencing regimes to show that, “when
given the choice, sentencers impose life without parole on
children relatively rarely.” Ibid.5 In light of those statis-
tics, the Court reasoned that a discretionary sentencing
——————
 5 See Cal. Penal Code Ann. §190.5 (West 2014); Ga. Code Ann. §16–5–
14                     JONES v. MISSISSIPPI

                         Opinion of the Court

procedure would make life-without-parole sentences rela-
tively rare for juvenile offenders. But the Court did not sug-
gest that the States with discretionary sentencing regimes
also required a separate factual finding of permanent incor-
rigibility, or that such a finding was necessary to make life-
without-parole sentences for juvenile offenders relatively
rare. Therefore, to remain true to Miller’s reasoning, we
cannot now require a separate factual finding of permanent
incorrigibility. (Moreover, to reiterate, Montgomery explic-
itly stated that such a finding is not required.)
   In sum, the Court has unequivocally stated that a sepa-
rate factual finding of permanent incorrigibility is not re-
quired before a sentencer imposes a life-without-parole sen-
tence on a murderer under 18. To borrow the apt words of
the Michigan Supreme Court: “Given that Montgomery ex-
pressly held that ‘Miller did not require trial courts to make
a finding of fact regarding a child’s incorrigibility,’ we like-
wise hold that Miller does not require trial courts to make
a finding of fact regarding a child’s incorrigibility.” People
v. Skinner, 502 Mich. 89, 122, 917 N. W. 2d 292, 309 (2018)
(citation omitted).
                               B
  Even if a separate factual finding of permanent incorrigi-
bility is not required, Jones alternatively contends that a
sentencer must at least provide an on-the-record sentencing
explanation with an “implicit finding” of permanent incor-
rigibility. Tr. of Oral Arg. 32; see id., at 6, 14. Jones argues
——————
1 (2011), §17–10–31 (2013); Ind. Code §35–50–2–3 (2009); Me. Rev. Stat.
Ann., Tit. 17–A, §1251 (2006); Md. Crim. Law Code Ann. §§2–201 to 2–
203, 2–304 (2012); Nev. Rev. Stat. §200.030 (2012); N. M. Stat. Ann.
§§31–18–13, 31–18–14, 31–18–15.2 (2010); N. D. Cent. Code Ann.
§§12.1–32–01, 12.1–32–09.1 (2012); Okla. Stat., Tit. 21, §§13.1, 701.9
(2011); R. I. Gen. Laws §11–23–2 (2002); S. C. Code Ann. §16–3–20
(2015); Tenn. Code Ann. §§39–13–202, 39–13–204, 39–13–207 (2018);
Utah Code §§76–3–206, 76–3–207 (2012); W. Va. Code Ann. §62–3–15
(Lexis 2014); Wis. Stat. §939.50 (2005), §973.014 (2007).
                     Cite as: 593 U. S. ____ (2021)                    15

                          Opinion of the Court

that such an explanation is necessary to ensure that the
sentencer actually considers the defendant’s youth. And
Jones further asserts that the sentencing judge did not pro-
vide such an explanation at his resentencing.
   We reject Jones’s alternative argument because an on-
the-record sentencing explanation with an implicit finding
of permanent incorrigibility (i) is not necessary to ensure
that a sentencer considers a defendant’s youth, (ii) is not
required by or consistent with Miller, (iii) is not required by
or consistent with this Court’s analogous death penalty
precedents, and (iv) is not dictated by any consistent histor-
ical or contemporary sentencing practice in the States.
   First, and most fundamentally, an on-the-record sentenc-
ing explanation is not necessary to ensure that a sentencer
considers a defendant’s youth. Jones’s argument to the con-
trary rests on the assumption that meaningful daylight ex-
ists between (i) a sentencer’s discretion to consider youth,
and (ii) the sentencer’s actual consideration of youth. But
if the sentencer has discretion to consider the defendant’s
youth, the sentencer necessarily will consider the defend-
ant’s youth, especially if defense counsel advances an argu-
ment based on the defendant’s youth. Faced with a con-
victed murderer who was under 18 at the time of the offense
and with defense arguments focused on the defendant’s
youth, it would be all but impossible for a sentencer to avoid
considering that mitigating factor.6
——————
   6 If defense counsel fails to make the sentencer aware of the defend-

ant’s youth, it is theoretically conceivable (albeit still exceedingly un-
likely in the real world) that the sentencer might somehow not be aware
of the defendant’s youth. But in that highly unlikely scenario, the de-
fendant may have a potential ineffective-assistance-of-counsel claim, not
a Miller claim—just as defense counsel’s failure to raise relevant miti-
gating circumstances in a death penalty sentencing proceeding can con-
stitute a potential ineffective-assistance-of-counsel problem, not a Wood-
son/Lockett/Eddings violation. Cf. Wiggins v. Smith, 539 U. S. 510,
533–538 (2003) (counsel in capital case was ineffective for failing to in-
vestigate and present mitigating evidence at sentencing); Williams v.
16                      JONES v. MISSISSIPPI

                          Opinion of the Court

   It is true that one sentencer may weigh the defendant’s
youth differently than another sentencer or an appellate
court would, given the mix of all the facts and circum-
stances in a specific case. Some sentencers may decide that
a defendant’s youth supports a sentence less than life with-
out parole. Other sentencers presented with the same facts
might decide that life without parole remains appropriate
despite the defendant’s youth. But the key point remains
that, in a case involving a murderer under 18, a sentencer
cannot avoid considering the defendant’s youth if the sen-
tencer has discretion to consider that mitigating factor.7
   Second, turning to precedent, an on-the-record sentenc-
ing explanation with an implicit finding of permanent in-
corrigibility is not required by or consistent with Miller.
The Court’s thorough opinion in Miller did not even hint at
requiring an on-the-record sentencing explanation with an
implicit finding of permanent incorrigibility. Miller high-
lighted 15 existing discretionary state sentencing systems
as examples of what was missing in the mandatory Ala-
bama regime before the Court in that case. 567 U. S., at
484, n. 10. As the Court explained, those discretionary sen-
tencing regimes ensured individualized consideration of
youth.

——————
Taylor, 529 U. S. 362, 395–398 (2000) (same).
   7 This Court’s death penalty cases recognize a potential Eighth Amend-

ment claim if the sentencer expressly refuses as a matter of law to con-
sider relevant mitigating circumstances. See Eddings v. Oklahoma, 455
U. S. 104, 114–115 (1982). By analogy here, if a sentencer considering
life without parole for a murderer who was under 18 expressly refuses as
a matter of law to consider the defendant’s youth (as opposed to, for ex-
ample, deeming the defendant’s youth to be outweighed by other factors
or deeming the defendant’s youth to be an insufficient reason to support
a lesser sentence under the facts of the case), then the defendant might
be able to raise an Eighth Amendment claim under the Court’s prece-
dents. In any event, we need not explore that possibility because the
record here does not reflect that the sentencing judge refused as a matter
of law to consider Jones’s youth.
                 Cite as: 593 U. S. ____ (2021)           17

                     Opinion of the Court

  But the Court did not suggest that those discretionary
sentencing regimes required some kind of sentencing expla-
nation. Again, if the Miller Court believed that a sentenc-
ing explanation with an implicit finding of permanent in-
corrigibility was constitutionally necessary, the Court
easily could have and surely would have said so. But Miller
did not say a word about requiring some kind of particular
sentencing explanation with an implicit finding of perma-
nent incorrigibility, as Montgomery later confirmed.
  Third, and just as telling, an on-the-record sentencing ex-
planation with an implicit finding of permanent incorrigi-
bility is not required by or consistent with this Court’s
death penalty cases. Those cases demonstrate that an on-
the-record sentencing explanation is not necessary to en-
sure that the sentencer considers relevant mitigating cir-
cumstances.
  In a series of capital cases over the past 45 years, the
Court has required the sentencer to consider mitigating cir-
cumstances when deciding whether to impose the death
penalty. See Woodson, 428 U. S., at 303–305 (plurality
opinion); Lockett, 438 U. S., at 597–609 (plurality opinion);
Eddings, 455 U. S., at 113–115; see also Tennard v. Dretke,
542 U. S. 274, 285 (2004); Penry v. Lynaugh, 492 U. S. 302,
318–319 (1989).
  But the Court has never required an on-the-record sen-
tencing explanation or an implicit finding regarding those
mitigating circumstances. The reason is evident: Under the
discretionary death penalty sentencing procedure required
by cases such as Woodson, Lockett, and Eddings, the sen-
tencer will necessarily consider relevant mitigating circum-
stances. A sentencing explanation is not necessary to en-
sure that the sentencer in death penalty cases considers the
relevant mitigating circumstances. It follows that a sen-
tencing explanation is likewise not necessary to ensure that
the sentencer in juvenile life-without-parole cases considers
the defendant’s youth.
18                  JONES v. MISSISSIPPI

                      Opinion of the Court

   Because the Constitution does not require an on-the-
record explanation of mitigating circumstances by the sen-
tencer in death penalty cases, it would be incongruous to re-
quire an on-the-record explanation of the mitigating cir-
cumstance of youth by the sentencer in life-without-parole
cases. Jones offers no persuasive answer for that incongru-
ity in his argument.
   Fourth, an on-the-record sentencing explanation with an
implicit finding of permanent incorrigibility is not dictated
by any historical or contemporary sentencing practice in the
States. To be sure, when a state judge imposes a sentence
of imprisonment, particularly a lengthy sentence, the judge
often will explain both the sentence and the judge’s evalua-
tion of any mitigating circumstances. But many States tra-
ditionally have not legally required (and some States still
do not legally require) on-the-record explanations by the
sentencer. See, e.g., A. Campbell, Law of Sentencing §10:5,
pp. 473–480 (3d ed. 2004) (hereinafter Campbell). Indeed,
in some States, the jury is the sentencer for certain kinds of
crimes, and juries typically do not supply sentencing expla-
nations. See generally King & Noble, Felony Jury Sentenc-
ing in Practice: A Three-State Study, 57 Vand. L. Rev. 885
(2004). Even when state law requires a sentencer to supply
reasons, many States do not impose a formulaic checklist of
topics or a magic-words requirement with respect to partic-
ular mitigating circumstances. And appellate courts do not
necessarily reverse merely because the sentencer could
have said more about mitigating circumstances. See Camp-
bell 477; 22A Cal. Jur. 3d, Crim. Law: Posttrial Proceedings
§408, p. 234 (2017) (“[U]nless the record affirmatively re-
flects otherwise, the trial court will be deemed to have con-
sidered the relevant criteria, such as mitigating circum-
stances, enumerated in the sentencing rules”).
   Those state practices matter here because, as the Court
explained in Montgomery, when “a new substantive rule of
constitutional law is established, this Court is careful to
                 Cite as: 593 U. S. ____ (2021)           19

                     Opinion of the Court

limit the scope of any attendant procedural requirement to
avoid intruding more than necessary upon the States’ sov-
ereign administration of their criminal justice systems.”
577 U. S., at 211. So it is here. Because Montgomery directs
us to “avoid intruding more than necessary” upon the
States, ibid., and because a discretionary sentencing proce-
dure suffices to ensure individualized consideration of a de-
fendant’s youth, we should not now add still more proce-
dural requirements.
  In sum, Jones’s alternative argument fails. The Court’s
precedents do not require an on-the-record sentencing ex-
planation with an implicit finding of permanent incorrigi-
bility.
                             III
  The Court’s decision today carefully follows both Miller
and Montgomery. The dissent nonetheless claims that we
are somehow implicitly overruling those decisions. We re-
spectfully but firmly disagree: Today’s decision does not
overrule Miller or Montgomery. Miller held that a State
may not impose a mandatory life-without-parole sentence
on a murderer under 18. Today’s decision does not disturb
that holding. Montgomery later held that Miller applies ret-
roactively on collateral review. Today’s decision likewise
does not disturb that holding.
  We simply have a good-faith disagreement with the dis-
sent over how to interpret Miller and Montgomery. That
kind of debate over how to interpret relevant precedents is
commonplace. Here, the dissent thinks that we are unduly
narrowing Miller and Montgomery. And we, by contrast,
think that the dissent would unduly broaden those deci-
sions. The dissent draws inferences about what, in the dis-
sent’s view, Miller and Montgomery “must have done” in or-
der for the decisions to “make any sense.” Post, at 12
(opinion of SOTOMAYOR, J.). We instead rely on what Miller
20                  JONES v. MISSISSIPPI

                     Opinion of the Court

and Montgomery said—that is, their explicit language ad-
dressing the precise question before us and definitively re-
jecting any requirement of a finding of permanent incorri-
gibility.
   Notwithstanding our disagreement about whether Miller
and Montgomery require a finding of permanent incorrigi-
bility, we and the dissent both recognize that Miller and
Montgomery have been consequential. Miller’s discretion-
ary sentencing procedure has resulted in numerous sen-
tences less than life without parole for defendants who oth-
erwise would have received mandatory life-without-parole
sentences. For example, in Miller resentencings in Missis-
sippi where Jones was convicted and sentenced, Miller has
reduced life-without-parole sentences for murderers under
18 by about 75 percent. See The Campaign for the Fair
Sentencing of Youth, Tipping Point: A Majority of States
Abandon Life-Without-Parole Sentences for Children 7
(2018). Those statistics bear out Miller’s prediction: A dis-
cretionary sentencing procedure has indeed helped make
life-without-parole sentences for offenders under 18 “rela-
tively rar[e ].” 567 U. S., at 484, n. 10.
   Moreover, as a result of Montgomery, many homicide of-
fenders under 18 who received life-without-parole sen-
tences that were final before Miller have now obtained new
sentencing proceedings and have been sentenced to less
than life without parole.
   Despite the significant changes wrought by Miller and
Montgomery, the dissent now wants more—an additional
constitutional requirement that the sentencer must make a
finding of permanent incorrigibility before sentencing a
murderer under 18 to life without parole. But to reiterate,
in Miller and Montgomery, the Court unequivocally stated
that such a finding is not required. And we will not now
rewrite those decisions to impose a requirement that the
Court twice rejected.
   To be clear, our ruling on the legal issue presented here
                  Cite as: 593 U. S. ____ (2021)           21

                      Opinion of the Court

should not be construed as agreement or disagreement with
the sentence imposed against Jones. As this case again
demonstrates, any homicide, and particularly a homicide
committed by an individual under 18, is a horrific tragedy
for all involved and for all affected. Determining the proper
sentence in such a case raises profound questions of moral-
ity and social policy. The States, not the federal courts,
make those broad moral and policy judgments in the first
instance when enacting their sentencing laws. And state
sentencing judges and juries then determine the proper
sentence in individual cases in light of the facts and circum-
stances of the offense, and the background of the offender.
   Under our precedents, this Court’s more limited role is to
safeguard the limits imposed by the Cruel and Unusual
Punishments Clause of the Eighth Amendment. The
Court’s precedents require a discretionary sentencing pro-
cedure in a case of this kind. The resentencing in Jones’s
case complied with those precedents because the sentence
was not mandatory and the trial judge had discretion to im-
pose a lesser punishment in light of Jones’s youth. Moreo-
ver, this case does not properly present—and thus we do not
consider—any as-applied Eighth Amendment claim of dis-
proportionality regarding Jones’s sentence. See Brief for
United States as Amicus Curiae 23; Harmelin v. Michigan,
501 U. S. 957, 996–1009 (1991) (Kennedy, J., concurring in
part and concurring in judgment).
   Importantly, like Miller and Montgomery, our holding to-
day does not preclude the States from imposing additional
sentencing limits in cases involving defendants under 18
convicted of murder. States may categorically prohibit life
without parole for all offenders under 18. Or States may
require sentencers to make extra factual findings before
sentencing an offender under 18 to life without parole. Or
States may direct sentencers to formally explain on the rec-
ord why a life-without-parole sentence is appropriate not-
22                  JONES v. MISSISSIPPI

                      Opinion of the Court

withstanding the defendant’s youth. States may also estab-
lish rigorous proportionality or other substantive appellate
review of life-without-parole sentences. All of those options,
and others, remain available to the States. See generally J.
Sutton, 51 Imperfect Solutions (2018). Indeed, many States
have recently adopted one or more of those reforms. See,
e.g., Brief for Former West Virginia Delegate John Ellem
et al. as Amici Curiae in Mathena v. Malvo, O. T. 2019, No.
18–217, pp. 29–36. But the U. S. Constitution, as this
Court’s precedents have interpreted it, does not demand
those particular policy approaches.
   Finally, our holding today is far from the last word on
whether Jones will receive relief from his sentence. Jones
contends that he has maintained a good record in prison
and that he is a different person now than he was when he
killed his grandfather. He articulates several moral and
policy arguments for why he should not be forced to spend
the rest of his life in prison. Our decision allows Jones to
present those arguments to the state officials authorized to
act on them, such as the state legislature, state courts, or
Governor. Those state avenues for sentencing relief remain
open to Jones, and they will remain open to him for years
to come.
                     *    *     *
  We affirm the judgment of the Mississippi Court of Ap-
peals.
                                         It is so ordered.
                  Cite as: 593 U. S. ____ (2021)             1

                    THOMAS
               THOMAS         , J., concurring
                      , J., concurring  in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 18–1259
                          _________________


     BRETT JONES, PETITIONER v. MISSISSIPPI
   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF
                      MISSISSIPPI
                         [April 22, 2021]

  JUSTICE THOMAS, concurring in the judgment.
  The Court correctly holds that the Eighth Amendment
does not require a finding that a minor be permanently in-
corrigible as a prerequisite to a sentence of life without pa-
role. But in reaching that result, the majority adopts a
strained reading of Montgomery v. Louisiana, 577 U. S. 190
(2016), instead of outright admitting that it is irreconcilable
with Miller v. Alabama, 567 U. S. 460 (2012)—and the Con-
stitution. The better approach is to be patently clear that
Montgomery was a “demonstrably erroneous” decision wor-
thy of outright rejection. Gamble v. United States, 587 U. S.
___, ___ (2019) (THOMAS, J., concurring) (slip op., at 2).
                              I
  Brett Jones, then 15, murdered his grandfather. At the
time of his trial and sentencing, Mississippi law automati-
cally punished his crime with life without parole. A few
years later, however, this Court held that youthful offend-
ers are constitutionally entitled to an “individualized sen-
tencing” process. Miller, 567 U. S., at 465. The Mississippi
Supreme Court thus ordered a new hearing at which the
judge dutifully considered the factors “relevant to [Jones’]
culpability” before again sentencing him to life without pa-
role. App. 149.
  Jones appealed, citing yet another new decision—Mont-
gomery—in which this Court held that Miller’s rule was
2                       JONES v. MISSISSIPPI

                  THOMAS, J., concurring in judgment

“substantive” and hence had to be retroactively applied to
cases on collateral review. 577 U. S., at 212. Without more,
the fact that Miller was now retroactive did not help Jones,
as he had already received the “individualized” hearing Mil-
ler required. 567 U. S., at 465. Therefore, Jones argued
that Montgomery further required the sentencing judge to
“make a specific ‘finding’ that he is irretrievably depraved,
irreparably corrupt, or permanently incorrigible.” 285 So.
3d 626, 632 (Miss. App. 2017). That theory was not neces-
sarily a stretch—as Montgomery explained that a life-with-
out-parole sentence “violates the Eighth Amendment for a
child whose crime reflects ‘ “unfortunate yet transient im-
maturity.” ’ ” 577 U. S., at 208. But the Mississippi Court
of Appeals disagreed, noting that Montgomery also “stated
that ‘Miller did not require trial courts to make a finding of
fact regarding a child’s incorrigibility’ [or] ‘impose a formal
factfinding requirement.’ ” 285 So. 3d, at 632.
                              II
   Miller and Montgomery are from the same lineage of prec-
edent that refashions the Eighth Amendment to accommo-
date this Court’s views of juvenile justice.1 The similarities
end there, however, because the decisions cannot be recon-
ciled.
                             A
  Miller announced a purely procedural rule: A State may
not automatically sentence a juvenile to life without parole,
but must instead provide an individualized sentencing pro-
cess. In reaching this conclusion, the Court explicitly cab-


——————
  1 See, e.g., Roper v. Simmons, 543 U. S. 551, 556, 578 (2005) (prohibit-

ing the execution of a (barely) juvenile murderer who had bragged that
his age would allow him to “ ‘get away with it’ ”); Graham v. Florida, 560
U. S. 48, 74 (2010) (prohibiting life-without-parole sentences for juvenile
nonhomicide offenders).
                  Cite as: 593 U. S. ____ (2021)             3

               THOMAS, J., concurring in judgment

ined its holding to cases in which the sentencer lacked “dis-
cretion to impose a different punishment.” Miller, 567
U. S., at 465; accord, e.g., id., at 479–480. Were there any
doubt that Miller focused only on the availability of individ-
ualized sentencing, the Court stressed that it was “not cat-
egorically bar[ring] a penalty for a class of offenders or type
of crime” but instead “mandat[ing] only that a sentencer fol-
low a certain process.” Id., at 483.
   Miller’s descriptions of its procedural holding track with
the opinion’s mode of analysis. At one point, for example,
Miller discussed a line of precedents that condition the
death penalty on an individualized sentencing process. Id.,
at 475–476. Reasoning by analogy, the Court explained
that “mandatory penalties” for juveniles “preclude a sen-
tencer from taking account of an offender’s age and the
wealth of characteristics and circumstances attendant to
it.” Id., at 476. The Court also canvassed the jurisdictions
that had some form of mandatory life-without-parole, id., at
482–487, and nn. 9–10, 13–14, which would have been an
unusual detour if the opinion were concerned with anything
more than nondiscretionary punishments. And it declined
to “consider [the] alternative argument that the Eighth
Amendment requires a categorical bar on life without pa-
role for juveniles.” Id., at 479.
                             B
  This narrow holding became inconvenient when the
Court decided to apply Miller retroactively to prisoners
whose sentences were already final. Under the approach
announced in Teague v. Lane, 489 U. S. 288 (1989), Miller
could have been retroactive only if it were a “watershed”
rule of criminal procedure or a “substantive” rule, Beard v.
Banks, 542 U. S. 406, 416–419, and n. 7 (2004).
  Precedent foreclosed the first option. Miller “mandate[d]
only that a sentencer follow a certain process” as a prereq-
4                    JONES v. MISSISSIPPI

                THOMAS, J., concurring in judgment

uisite to life without parole, 567 U. S., at 483, but this di-
rective was hardly “watershed.” According to Teague, a pro-
cedural rule might have a claim to watershed status if it
were “ ‘ “implicit in the concept of ordered liberty.” ’ ” Banks,
542, U. S., at 417. So limited was this possibility that, in
“ ‘the years since Teague, we . . . rejected every claim that a
new rule satisfied the requirements for watershed status.’ ”
Ramos v. Louisiana, 590 U. S. ___, ___ (2020) (KAVANAUGH,
J., concurring in part) (slip op., at 16). Or in more concrete
terms, we repeatedly suggested that a rule might be water-
shed only if it were akin to a defendant’s right to counsel as
articulated in Gideon v. Wainwright, 372 U. S. 335 (1963).
See Banks, 542 U. S., at 417–418. Whatever Miller might
have done, its narrow rule about juvenile sentencing “ ‘ha[d]
none of the primacy and centrality of the rule adopted in
Gideon.’ ” Banks, 542 U. S., at 420.
    Rather than accept what was plainly the case—that Mil-
ler was procedural, not watershed, and thus not retroac-
tive—Montgomery proceeded to “rewrite” it into a substan-
tive rule. 577 U. S., at 224 (Scalia, J., dissenting). Despite
acknowledging that “Miller’s holding has a procedural com-
ponent,” the majority explained that this procedure was ac-
tually just a way “to implement a substantive guarantee.”
Id., at 209–210. This guarantee, according to Montgomery,
was that “all” juvenile offenders—except for a rare few
“whose crimes reflect permanent incorrigibility”—are cate-
gorically exempt from life without parole. Id., at 209.
    That reimagined rule was substantive under our prece-
dents. Substantive rules include those that “ ‘prohibi[t ] a
certain category of punishment for a class of defendants be-
cause of their status or offense.’ ” Banks, 542 U. S., at 416.
For example—a rule that “life without parole is an exces-
sive sentence for children whose crimes reflect transient
immaturity.” Montgomery, 577 U. S., at 210. Montgomery
could not have been clearer that its rule transcended mere
procedure: “Even if a court considers a child’s age before
                     Cite as: 593 U. S. ____ (2021)                     5

                  THOMAS, J., concurring in judgment

sentencing him or her to a lifetime in prison, that sentence
still violates the Eighth Amendment for a child whose crime
reflects ‘ “unfortunate yet transient immaturity.” ’ ” Id., at
208.
   The problem with this new rule is that it had little to do
with Miller. Through a feat of legerdemain, Montgomery
began by acknowledging that Miller did “ ‘not categorically
bar a penalty for a class of offenders or type of crime,’ ” yet
just three sentences later concluded that “Miller did bar life
without parole . . . for all but the rarest of juvenile offend-
ers, those whose crimes reflect permanent incorrigibility.”
577 U. S., at 209. In a similar Janus-faced demonstration,
Montgomery reiterated Miller’s assurance that “trial courts
[need not] make a finding of fact regarding a child’s incorri-
gibility,” yet decided that “Miller drew a line between chil-
dren whose crimes reflect transient immaturity and those
rare children whose crimes reflect irreparable corruption.”
577 U. S., at 209–211.2 These statements cannot be recon-
ciled.
                             C
  Just as the procedural rule of Miller created problems for
the majority in Montgomery, the substantive rule of Mont-
gomery creates problems for the majority in this case. If
——————
   2 The Court’s language in this line of precedents is notable. When ad-

dressing juvenile murderers, this Court has stated that “ ‘children are
different’ ” and that courts must consider “a child’s lesser culpability.”
Montgomery, 577 U. S., at 207–208 (emphasis added). And yet, when
assessing the Court-created right of an individual of the same age to seek
an abortion, Members of this Court take pains to emphasize a “young
woman’s” right to choose. See, e.g., Lambert v. Wicklund, 520 U. S. 292,
301 (1997) (Stevens, J., joined by Ginsburg and BREYER, JJ., concurring
in judgment) (emphasis added); Planned Parenthood of Southeastern Pa.
v. Casey, 505 U. S. 833, 899 (1992) (joint opinion of O’Connor, Kennedy,
and Souter, JJ.); Ohio v. Akron Center for Reproductive Health, 497 U. S.
502, 532 (1990) (Blackmun, J., joined by Brennan and Marshall, JJ., dis-
senting). It is curious how the Court’s view of the maturity of minors
ebbs and flows depending on the issue.
6                    JONES v. MISSISSIPPI

                THOMAS, J., concurring in judgment

Montgomery is correct about the existence of a concrete
class of offenders who—as a matter of fundamental consti-
tutional law—are categorically exempt from a sentence of
life without parole, then there must be a determination as
to whether Jones falls within that protected class. Other-
wise, the “line” Miller ostensibly “drew . . . between children
whose crimes reflect transient immaturity and those rare
children whose crimes reflect irreparable corruption” is
more fanciful than real. Montgomery, 577 U. S., at 209.
   Sure enough, this Court has often demanded factual find-
ings when it comes to other classes of criminals that this
Court has declared categorically exempt from certain pun-
ishments. See, e.g., Moore v. Texas, 586 U. S. ___, ___ (2019)
(per curiam) (slip op., at 10) (finding that an offender “ha[d]
shown [that] he is a person with intellectual disability”);
Madison v. Alabama, 586 U. S. ___, ___, ___–___ (2019) (slip
op., at 8, 17–18) (vacating and remanding “for renewed con-
sideration” of the record after a state court “found [a pris-
oner] mentally competent” and thus eligible for execution).
I doubt that a majority of this Court would tolerate the ex-
ecution of an offender who alleges insanity or intellectual
disability absent a satisfactory finding to the contrary.
   In response, the majority suggests that insanity and in-
tellectual disability are legitimate “eligibility criteri[a]” be-
cause they are easy to evaluate, whereas “permanent incor-
rigibility . . . ‘is difficult even for expert psychologists to
[assess].’ ” Ante, at 8. This notion that the former catego-
ries are clear cut and predictable might come as news to the
States that have spent years chasing the ever-evolving def-
initions of mental incompetence promulgated by this Court
and its preferred experts. See, e.g., Moore, 586 U. S., at ___–
___ (slip op., at 2–10); Moore v. Texas, 581 U. S. ___, ___,
___–___ (2017) (slip op., at 2, 5–18) (courts must heed “the
force of the medical community’s consensus”); Hall v. Flor-
ida, 572 U. S. 701, 724 (2014). I trust, however, that future
decisions will contain simple and static rules.
                  Cite as: 593 U. S. ____ (2021)             7

               THOMAS, J., concurring in judgment

                              D
   Montgomery’s creation of a categorical exemption for cer-
tain offenders thus leaves us with two obvious options.
First, we could follow Montgomery’s logic and hold that the
“legality” of Jones’ sentence turns on whether his crime in
fact “reflect[s] permanent incorrigibility.” 577 U. S., at 205,
209. Or we could just acknowledge that Montgomery had
no basis in law or the Constitution.
   The majority, however, selects a third way: Overrule
Montgomery in substance but not in name. The opinion
candidly admits both that Miller’s rule was “procedural”
and that Montgomery “ma[de] the rule retroactive.” Ante,
at 9, 11–12. The only way to reconcile these statements
with the bottom-line judgment in this case—that Jones is
not entitled to a determination whether he falls within a
constitutionally protected category of offenders—is to reject
Montgomery. And sure enough, the majority does just that,
albeit in a footnote. See ante, at 12, n. 4 (explaining that
Montgomery is “in tension” with many other decisions). But
because Montgomery’s freewheeling approach to the law is
ripe for abuse, the majority’s whisper is worth restating
above the line: Montgomery gave a good-for-one-ride ticket
to a class of juvenile offenders, and its errors will never be
repeated.
   Firm condemnation of Montgomery is particularly appro-
priate because this Court is unable to fully repair the dam-
age it has caused. Although the majority closes the door to
courts following Montgomery in the future, in doing so it
tacitly admits that the horses have already left the barn:
“[M]ost offenders who could seek collateral review as a re-
sult of Montgomery have done so.” Ante, at 12, n. 4. Today’s
judgment thus offers cold comfort to the States that have
already faced the unenviable choice between “permitting ju-
venile homicide offenders to be considered for parole” and
relitigating murder sentences long after the fact. Montgom-
ery, 577 U. S., at 212; see also id., at 226–227 (Scalia, J.,
8                    JONES v. MISSISSIPPI

                THOMAS, J., concurring in judgment

dissenting). The least we can do is to fully own up to Mont-
gomery’s sins.
  The majority also largely leaves untouched Montgomery’s
violation of the rule that the Constitution “ ‘ leaves the una-
voidably moral question of who “deserves” a particular
nonprohibited method of punishment to the judgment of the
legislatures that authorize the penalty. ’ ” Miller, 567 U. S.,
at 504 (THOMAS, J., dissenting). When the Eighth Amend-
ment was enacted, juveniles even younger than Jones could
be tried as adults, and mandatory death sentences were
available. See id., at 503, n. 2. “It is therefore implausible
that a [15]-year-old’s . . . prison sentence—of any length,
with or without parole—would have been viewed as cruel
and unusual.” Ibid. By failing to condemn Montgomery’s
expansion of Miller to an entire category of individuals, the
majority blesses yet another step “on the path to further ju-
dicial displacement of the legislative role in prescribing ap-
propriate punishment for crime.” 567 U. S., at 500
(ROBERTS, C. J., dissenting).
  Finally, I would expressly reject the portion of Montgom-
ery that “purported to constitutionalize” the substantive ex-
ception “so that it would apply in [the petitioner’s] state
court proceeding.” Brief for Jonathan F. Mitchell et al. as
Amici Curiae in Edwards v. Vannoy, O. T. 2020, No. 19–
5807, pp. 5–6 (emphasis deleted). Despite this Court’s
longstanding recognition that “the Constitution neither
prohibits nor requires retrospective effect,” Linkletter v.
Walker, 381 U. S. 618, 629 (1965); cf. Teague, 489 U. S., at
302–310 (plurality opinion) (narrowing Linkletter even fur-
ther), the Montgomery Court demanded that the Louisiana
courts “recognize [Miller’s] retroactive effect.” 577 U. S., at
200, 205. That improper intrusion on state postconviction
review is also worth correcting.
                         *    *     *
    Today’s majority labors mightily to avoid confronting the
                 Cite as: 593 U. S. ____ (2021)            9

               THOMAS, J., concurring in judgment

tension between Miller and Montgomery. But though the
Court purports to leave Montgomery’s holding intact, it rec-
ognizes that Montgomery’s analysis is untenable and not to
be repeated. It would be simpler to reject Montgomery in
both name and substance.
                  Cite as: 593 U. S. ____ (2021)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 18–1259
                          _________________


     BRETT JONES, PETITIONER v. MISSISSIPPI
   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF
                      MISSISSIPPI
                         [April 22, 2021]

  JUSTICE SOTOMAYOR, with whom JUSTICE BREYER and
JUSTICE KAGAN join, dissenting.
  Today, the Court guts Miller v. Alabama, 567 U. S. 460
(2012), and Montgomery v. Louisiana, 577 U. S. 190 (2016).
Contrary to explicit holdings in both decisions, the majority
claims that the Eighth Amendment permits juvenile offend-
ers convicted of homicide to be sentenced to life without pa-
role (LWOP) as long as “the sentence is not mandatory and
the sentencer therefore has discretion to impose a lesser
punishment.” Ante, at 1. In the Court’s view, a sentencer
never need determine, even implicitly, whether a juvenile
convicted of homicide is one of “those rare children whose
crimes reflect irreparable corruption.” Montgomery, 577
U. S., at 209. Even if the juvenile’s crime reflects “ ‘unfor-
tunate yet transient immaturity,’ ” Miller, 567 U. S., at 479,
he can be sentenced to die in prison.
  This conclusion would come as a shock to the Courts in
Miller and Montgomery. Miller’s essential holding is that
“a lifetime in prison is a disproportionate sentence for all
but the rarest children, those whose crimes reflect ‘irrepa-
rable corruption.’ ” Montgomery, 577 U. S., at 195 (quoting
Miller, 567 U. S., at 479–480). Sentencing discretion is
“necessary to separate those juveniles who may be sen-
tenced to life without parole from those who may not,”
Montgomery, 577 U. S., at 210, but it is far from sufficient.
A sentencer must actually “make th[e] judgment” that the
2                   JONES v. MISSISSIPPI

                   SOTOMAYOR, J., dissenting

juvenile in question is one of those rare children for whom
LWOP is a constitutionally permissible sentence. Miller,
567 U. S., at 480. The Court has thus expressly rejected the
notion that sentencing discretion, alone, suffices: “Even if a
court considers a child’s age before sentencing him or her to
a lifetime in prison, that sentence still violates the Eighth
Amendment for a child whose crime reflects unfortunate
yet transient immaturity.” Montgomery, 577 U. S., at 208
(internal quotation marks omitted).
   Today, however, the Court reduces Miller to a decision
requiring “just a discretionary sentencing procedure where
youth [is] considered.” Ante, at 11. Such an abrupt break
from precedent demands “special justification.” Ramos v.
Louisiana, 590 U. S. ___, ___ (2020) (KAVANAUGH, J., con-
curring in part) (slip op., at 6) (internal quotation marks
omitted). The Court offers none. Instead, the Court at-
tempts to circumvent stare decisis principles by claiming
that “[t]he Court’s decision today carefully follows both Mil-
ler and Montgomery.” Ante, at 19. The Court is fooling no
one. Because I cannot countenance the Court’s abandon-
ment of Miller and Montgomery, I dissent.
                              I
   Time and again, this Court has recognized that “children
are constitutionally different from adults for purposes of
sentencing.” Miller, 567 U. S., at 471. In Roper v. Sim-
mons, 543 U. S. 551 (2005), the Court held that the Eighth
Amendment forbids sentencing children to death because
“[c]apital punishment must be limited to those offenders . . .
whose extreme culpability makes them the most deserving
of execution.” Id., at 568 (internal quotation marks omit-
ted). Juvenile offenders “cannot with reliability be classi-
fied among the worst offenders” for several reasons. Id., at
569. First, “as any parent knows,” and as scientific and so-
ciological studies have confirmed, juveniles are less mature
                  Cite as: 593 U. S. ____ (2021)              3

                    SOTOMAYOR, J., dissenting

and responsible than adults, which “often result[s] in im-
petuous and ill-considered actions and decisions.” Ibid. (in-
ternal quotation marks omitted). Second, juveniles are
“more vulnerable or susceptible to negative influences and
outside pressures” and “have less control . . . over their own
environment.” Ibid. Finally, “the character of a juvenile”
is “more transitory” than that of an adult. Id., at 570. “[A]s
individuals mature, the impetuousness and recklessness
that may dominate in younger years can subside.” Ibid. (in-
ternal quotation marks omitted). Weighed against these
“signature qualities of youth,” the penological justifications
for the death penalty collapse. Id., at 570–571 (internal
quotation marks omitted).
   Next, in Graham v. Florida, 560 U. S. 48 (2010), this
Court held that “[t]he Constitution prohibits the imposition
of a life without parole sentence on a juvenile offender who
did not commit homicide.” Id., at 82. “To justify life without
parole on the assumption that the juvenile offender forever
will be a danger to society requires the sentencer to make a
judgment that the juvenile is incorrigible.” Id., at 72. But
“incorrigibility is inconsistent with youth.” Id., at 73 (inter-
nal quotation marks omitted). Rather, “[m]aturity can lead
to that considered reflection which is the foundation for re-
morse, renewal, and rehabilitation.” Id., at 79. Graham
therefore insisted that sentencers not deprive juvenile non-
homicide offenders “of the opportunity to achieve ma-
turity . . . and self-recognition of human worth and poten-
tial” by sentencing them to die in prison. Ibid.
   In Miller, this Court extended Graham’s logic to juveniles
convicted of homicide. Miller recognized that “none of what
[Graham] said about children . . . is crime-specific.” 567
U. S., at 473. Thus, taking Graham as its “foundation
stone,” Miller reiterated that “the distinctive attributes of
youth diminish the penological justifications for imposing
the harshest sentences on juvenile offenders, even when
they commit terrible crimes.” 567 U. S., at 470–471, n. 4,
4                    JONES v. MISSISSIPPI

                    SOTOMAYOR, J., dissenting

472. Miller emphasized that LWOP is an “ ‘especially harsh
punishment for a juvenile.’ ” Id., at 475 (quoting Graham,
560 U. S., at 70). “Imprisoning an offender until he dies
alters the remainder of his life ‘by a forfeiture that is irrev-
ocable.’ ” 567 U. S., at 474–475 (quoting Graham, 560 U. S.,
at 69). It is the “denial of hope” itself. Id., at 70 (internal
quotation marks omitted).
   Miller stopped short of prohibiting LWOP for all juveniles
convicted of homicide. Instead, it required sentencers to
distinguish “between the juvenile offender whose crime re-
flects unfortunate and transient immaturity, and the rare
juvenile offender whose crime reflects irreparable corrup-
tion.” 567 U. S., at 479–480 (internal quotation marks
omitted). Only those rare few in the latter category are con-
stitutionally eligible for LWOP under Miller. As such, be-
fore imposing a sentence of LWOP, a sentencer must actu-
ally “make that judgment,” and make it correctly. Id., at
480; see Adams v. Alabama, 578 U. S. 994, 999 (2016)
(SOTOMAYOR, J., concurring in decision to grant, vacate,
and remand).
   Finally, in Montgomery, this Court confirmed the sub-
stantive nature of Miller’s prohibition on LWOP for most
juveniles. Montgomery held that Miller applies retroac-
tively in cases on collateral review because it “rendered life
without parole an unconstitutional penalty for . . . juvenile
offenders whose crimes reflect the transient immaturity of
youth.” 577 U. S., at 208. Under the retroactivity doctrine
in Teague v. Lane, 489 U. S. 288 (1989), a new constitu-
tional rule is considered “substantive,” and thus retroac-
tive, if it “alters the range of conduct or the class of persons
that the law punishes.” Montgomery, 577 U. S., at 206 (in-
ternal quotation marks omitted); see Teague, 489 U. S., at
311 (plurality opinion). A procedural rule, on the other
hand, “regulate[s] only the manner of determining the de-
fendant’s culpability.” Montgomery, 577 U. S., at 206 (em-
phasis deleted; internal quotation marks omitted). Such
                  Cite as: 593 U. S. ____ (2021)              5

                    SOTOMAYOR, J., dissenting

rules generally have not applied retroactively. Id., at 198.
   Montgomery recognized that Miller “has a procedural
component,” in that “[a] hearing where ‘youth and its at-
tendant characteristics’ are considered as sentencing fac-
tors is necessary to separate those juveniles who may be
sentenced to life without parole from those who may not.”
577 U. S., at 209–210 (quoting Miller, 567 U. S., at 465).
The Court made clear, however, that “[t]he hearing does not
replace . . . Miller’s substantive holding that life without pa-
role is an excessive sentence for children whose crimes re-
flect transient immaturity.” 577 U. S., at 210. Rather, the
hearing “gives effect” to Miller’s prohibition on LWOP by
“enabl[ing] a prisoner to show that he falls within the cate-
gory of persons whom the law may no longer punish [with
LWOP].” 577 U. S., at 210. Thus, under Miller, juvenile
offenders “must be given the opportunity to show their
crime did not reflect irreparable corruption; and, if it did
not, their hope for some years of life outside prison walls
must be restored.” 577 U. S., at 213.
                              II
                              A
   Today, the Court distorts Miller and Montgomery beyond
recognition. According to the majority, “a State’s discre-
tionary sentencing system is both constitutionally neces-
sary and constitutionally sufficient” for a State to sentence
a juvenile convicted of homicide to LWOP. Ante, at 5. “[S]o
long as the sentencer has discretion to ‘consider the miti-
gating qualities of youth’ and impose a lesser punishment,”
any juvenile convicted of homicide may be sentenced to
LWOP, even if his crime reflects transient immaturity.
Ante, at 7 (quoting Miller, 567 U. S., at 476). It does not
matter whether the sentencer meaningfully considers
youth: The Court assumes it will, see ante, at 15, but ulti-
mately, the mere existence of “a discretionary sentencing
procedure suffices,” ante, at 19.
6                    JONES v. MISSISSIPPI

                    SOTOMAYOR, J., dissenting

   The Court rests its conclusion on Montgomery’s modest
statement that “Miller did not impose a formal factfinding
requirement,” and so “a finding of fact regarding a child’s
incorrigibility . . . is not required.” 577 U. S., at 211. This
statement is the linchpin of the Court’s opinion. See ante,
at 2, 5, 7, 11–14. As the Court quietly admits in a footnote,
however, Montgomery went on to clarify that the fact “[t]hat
Miller did not impose a formal factfinding requirement does
not leave States free to sentence a child whose crime re-
flects transient immaturity to life without parole. To the
contrary, Miller established that this punishment is dispro-
portionate under the Eighth Amendment.” Montgomery,
577 U. S., at 211; see ante, at 7–8, n. 2 (quoting the same).
   Montgomery was equally explicit elsewhere: “Miller . . .
did more than require a sentencer to consider a juvenile of-
fender’s youth before imposing life without parole.” 577
U. S., at 208. Sentencing discretion and “[a] hearing where
‘youth and its attendant characteristics’ are considered as
sentencing factors” are necessary to “giv[e] effect to Miller’s
substantive holding that life without parole is an excessive
sentence for children whose crimes reflect transient imma-
turity,” but they “d[o] not replace” it. Id., at 210. “Even if
a court considers a child’s age before sentencing him or her
to a lifetime in prison, that sentence still violates the Eighth
Amendment for a child whose crime reflects ‘ “unfortunate
yet transient immaturity.” ’ ” Id., at 208. If a juvenile of-
fender’s crime “did not reflect irreparable corruption,” his
“hope for some years of life outside prison walls must be re-
stored.” Id., at 213. The Court today never addresses Mont-
gomery’s clear articulation of Miller’s essential holding.
   The lone statement on which the Court fixates recognizes
only that Miller does not mandate a particular procedure
for considering a defendant’s youth or explaining the sen-
tencer’s decision. Miller certainly does not require sen-
tencers to invoke any magic words. Using this procedural
                 Cite as: 593 U. S. ____ (2021)            7

                   SOTOMAYOR, J., dissenting

flexibility, States have adopted different approaches to Mil-
ler’s inquiry. For instance, in some States, the prosecution
must prove that a juvenile offender is permanently incorri-
gible beyond a reasonable doubt; in others, the sentencing
judge must make a formal finding of irreparable corruption
on the record. See Brief for American Bar Association as
Amicus Curiae 14–15, 19–21. As the Court correctly notes,
Miller does not require any one of “those particular policy
approaches.” Ante, at 22.
   What is necessary, however, is “that a sentencer decide
whether the juvenile offender before it is a child whose
crimes reflect transient immaturity or is one of those rare
children whose crimes reflect irreparable corruption.” Ta-
tum v. Arizona, 580 U. S. ___, ___ (2016) (SOTOMAYOR, J.,
concurring in decision to grant, vacate, and remand) (slip
op., at 3) (internal quotation marks omitted). That is all
petitioner Brett Jones seeks. See Tr. of Oral Arg. 6 (“On the
most fundamental level . . . what we need is a sentencing
judge who understands that permanent incorrigibility is
the dispositive rule and determines whether the defendant
fits within that rule. And there are any number of ways
that it could be done”); Brief for Petitioner 31 (challenging
the “failure to find in any form whether Brett is perma-
nently incorrigible”). As JUSTICE THOMAS recognizes,
“there must be a determination as to whether Jones falls
within th[e] protected class” of children who are ineligible
for LWOP. Ante, at 6 (opinion concurring in judgment).
Otherwise, the line between those who may be sentenced to
LWOP and those who may not “is more fanciful than real.”
Ibid.
   The Court attempts to paper over its mischaracterization
of Miller and Montgomery in several ways. First, it claims
that Miller barred only “mandatory life-without-parole sen-
tences,” not “discretionary life-without-parole sentences.”
Ante, at 4. Miller did prohibit mandatory LWOP sentences
for juveniles. See 567 U. S., at 465. To say that Miller is
8                   JONES v. MISSISSIPPI

                   SOTOMAYOR, J., dissenting

limited to mandatory LWOP sentences, however, is to ig-
nore half of its reasoning. Miller relied on “the confluence
of . . . two lines of precedent.” Id., at 470. In one line of
cases, the Court had interpreted the Eighth Amendment to
require that sentencers make individualized, discretionary
decisions when imposing the death penalty. For instance,
in Lockett v. Ohio, 438 U. S. 586 (1978), a plurality of the
Court concluded that “the sentencer, in all but the rarest
kind of capital case, [can]not be precluded from considering,
as a mitigating factor, any aspect of a defendant’s character
or record and any of the circumstances of the offense.” Id.,
at 604 (emphasis deleted; footnote omitted). Miller ex-
plained that mandatory LWOP sentences violate “individu-
alized sentencing cases” like Lockett because they “preclude
a sentencer from taking account of an offender’s age and the
wealth of characteristics and circumstances attendant to
it.” 567 U. S., at 476–477.
   The Court now pretends that Miller’s reasoning ended
there. It insists that all Miller required was “a sentencing
procedure similar to the procedure that this Court has re-
quired for the individualized consideration of mitigating
circumstances in capital cases such as Woodson v. North
Carolina, 428 U. S. 280, 303–305 (1976) (plurality opinion),
Lockett v. Ohio, 438 U. S. 586, 597–609 (1978) (plurality
opinion), and Eddings v. Oklahoma, 455 U. S. 104, 113–115
(1982).” Ante, at 9. Reading that conclusion, one would ex-
pect Miller to have announced that it rested solely on those
cases.
   Miller was clear, however, that it drew primarily from a
different line of precedent headed by Roper and Graham,
which “adopted categorical bans on sentencing practices
based on mismatches between the culpability of a class of
offenders and the severity of a penalty,” regardless of the
procedures used to impose the sentences. Miller, 567 U. S.,
at 470. These cases set forth a substantive proportionality
principle that the individualized-sentencing cases did not:
                  Cite as: 593 U. S. ____ (2021)            9

                   SOTOMAYOR, J., dissenting

“[L]ife-without-parole sentences, like capital punishment,
may violate the Eighth Amendment when imposed on chil-
dren” because “the characteristics of youth, and the way
they weaken rationales for punishment, can render a life-
without-parole sentence disproportionate.” Id., at 473.
   Mandatory and discretionary sentencing schemes alike
can produce disproportionate sentences. Regardless of how
it is imposed, a juvenile death sentence is unconstitutional
under Roper, and a juvenile sentence of LWOP for a non-
homicide offense is unconstitutional under Graham. See
Roper, 543 U. S., at 575 (holding “that the death penalty
cannot be imposed upon juvenile offenders”); Graham, 560
U. S., at 74 (drawing a “clear line” against “life without pa-
role for juvenile nonhomicide offenders”). So, too, with Mil-
ler: No set of discretionary sentencing procedures can ren-
der a sentence of LWOP constitutional for a juvenile whose
crime reflects “unfortunate yet transient immaturity.” 567
U. S., at 479 (internal quotation marks omitted).
   The Court claims that Miller relied on Roper and Graham
“for a simple proposition: Youth matters in sentencing.”
Ante, at 10. That is true, but the Court conflates two ways
in which youth matters. When Miller was decided, the
Court’s individualized-sentencing cases had already firmly
established “that a defendant’s youth is a relevant mitigat-
ing circumstance that must be within the effective reach of
a capital sentencing jury.” Johnson v. Texas, 509 U. S. 350,
367 (1993); see also Eddings v. Oklahoma, 455 U. S. 104,
116 (1982) (requiring that sentencers consider “the chrono-
logical age of a minor” and “the background and mental and
emotional development of a youthful defendant”). The Mil-
ler Court thus did not need to cite Roper and Graham as a
separate “stran[d] of precedent,” Miller, 567 U. S., at 470,
for that long-recognized proposition. It drew on Roper and
Graham instead to set a substantive limit on the imposition
of LWOP on juvenile offenders, even when they commit
homicide. The Court today reverses course and concludes
10                  JONES v. MISSISSIPPI

                    SOTOMAYOR, J., dissenting

that youth does not matter in this way.
   Next, the Court exaggerates the meaning of two state-
ments from Miller, arguing that it “mandated ‘only that a
sentencer follow a certain process,’ ” rather than “ ‘categori-
cally bar[ring] a penalty for a class of offenders or type of
crime[,] as, for example, we did in Roper or Graham.’ ” Ante,
at 7, 10 (quoting Miller, 567 U. S., at 483). Again, Mont-
gomery already rejected this misinterpretation: “Miller, it
is true, did not bar a punishment for all juvenile offenders,”
or all juvenile offenders convicted of certain crimes, “as the
Court did in Roper or Graham.” 577 U. S., at 209. “Miller
did bar life without parole, however, for all but the rarest of
juvenile offenders, those whose crimes reflect permanent
incorrigibility.” Ibid. To “separate those juveniles who may
be sentenced to life without parole from those who may
not,” as Miller requires, sentencers must follow a certain
process: conducting a “hearing where ‘youth and its at-
tendant characteristics’ are considered.” 577 U. S., at 210.
That process is not an end in itself. Rather, it “gives effect
to Miller’s substantive holding that life without parole is an
excessive sentence for children whose crimes reflect transi-
ent immaturity.” Ibid.
   Finally, the Court argues that Miller offered nothing
more than a prediction that “a discretionary sentencing pro-
cedure would help make life-without-parole sentences rela-
tively rare.” Ante, at 13. Miller’s substantive rule was not
a prediction. Rather, Miller held that juvenile LWOP sen-
tences must be rare because it is only “the rare juvenile of-
fender whose crime reflects irreparable corruption.” 567
U. S., at 479–480 (internal quotation marks omitted).
Simply put, there are very few juveniles for whom the “ ‘sig-
nature qualities’ ” of youth do not undermine the penologi-
cal justifications for LWOP. Id., at 476. Youth is “a time of
immaturity, irresponsibility, impetuousness, and reckless-
ness,” and, almost invariably, those “qualities are all tran-
                     Cite as: 593 U. S. ____ (2021)                   11

                       SOTOMAYOR, J., dissenting

sient.” Ibid. (internal quotation marks and brackets omit-
ted).
   In any event, the data since Miller prove that sentencing
discretion alone will not make LWOP a rare sentence for
juvenile offenders. Even after Montgomery, Mississippi
courts require only that a sentencer consider youth-related
factors “in a non-arbitrary fashion” before imposing a sen-
tence of LWOP. See, e.g., Miller v. State, ___ So. 3d ___, ___,
2020 WL 2892820, *5 (Miss. App., June 2, 2020). Unbound
by Miller’s essential holding, more than a quarter of Missis-
sippi’s resentencings have resulted in the reimposition of
LWOP. See Brief for Juvenile Law Center et al. as Amici
Curiae 20.1
   Pennsylvania, in contrast, has recognized that “Miller re-
quires far more than mere consideration of an offender’s
age,” as “a life-without-parole sentence imposed on a juve-
nile is illegal” unless “the defendant will forever be incorri-
gible, without any hope for rehabilitation.” Commonwealth
v. Batts, 640 Pa. 401, 440, 444, 163 A. 3d 410, 433, 435
(2017). Pennsylvania has adopted a number of procedures
to guide sentencing courts in applying Miller’s rule, includ-
ing a presumption against juvenile LWOP that the State
must rebut through proof beyond a reasonable doubt. 640
Pa., at 476, 163 A. 3d, at 454–455. Fewer than 2 percent of
resentencings in Pennsylvania have resulted in the reimpo-
sition of LWOP. See The Campaign for the Fair Sentencing
of Youth, Tipping Point: A Majority of States Abandon Life-
Without-Parole Sentences for Children 7 (2018) (Tipping

——————
   1 Elsewhere, the numbers are even more alarming. Like Mississippi

courts, Louisiana courts have concluded that “Miller requires the sen-
tencing court to consider an offender’s youth and attendant characteris-
tics as mitigating circumstances.” State v. Keith, 51,389, p. 3 (La. App.
2 Cir. 6/21/17), 223 So. 3d 767, 770. As of 2020, Louisiana has imposed
LWOP on an astonishing 57 percent of eligible juvenile offenders since
Miller was decided. See Louisiana Center for Children’s Rights, Louisi-
ana’s Compliance with Miller v. Alabama 1 (2020).
12                      JONES v. MISSISSIPPI

                       SOTOMAYOR, J., dissenting

Point).
  These States’ experiences show that juvenile LWOP sen-
tences will not be rare simply by virtue of sentencing dis-
cretion. Sentencers will not “necessarily . . . consider the
defendant’s youth,” ante, at 15, and they certainly will not
necessarily conduct Miller’s essential inquiry. If sentencing
discretion is all that is required, far too many juvenile of-
fenders will be sentenced to die in prison.2
                                B
  The Court’s misreading of Miller and Montgomery is egre-
gious enough on its own. The Court twists precedent even
further, however, by distorting Miller in a way that cannot
be reconciled with Montgomery’s holding that Miller applies
retroactively under the Teague doctrine. See ante, at 7
(opinion of THOMAS, J.). That doctrine divides new rules of
constitutional law into two categories: substantive and pro-
cedural. As noted above, Montgomery held that Miller ap-
plies retroactively based solely on “Teague’s first exception
for substantive rules.” 577 U. S., at 200. For Montgomery
to make any sense, then, Miller must have done more than
mandate a certain procedure. Rather, it “eliminated a
State’s power to . . . impose a given punishment.” 577 U. S.,

——————
   2 The harm from these sentences will not fall equally. The racial dis-

parities in juvenile LWOP sentencing are stark: 70 percent of all youths
sentenced to LWOP are children of color. See Tipping Point 10; see also
Brief for Juvenile Law Center et al. as Amici Curiae 21 (reporting that
“[i]n the years before Graham and Miller, courts sentenced Black juve-
nile offenders to life imprisonment without parole ten times more often
than white offenders”); Mills, Dorn, & Hritz, Juvenile Life Without Pa-
role in Law and Practice: Chronicling the Rapid Change Underway, 65
Am. U. L. Rev. 535, 579–580 (2016) (“Non-whites are overrepresented
among the JLWOP population in ways perhaps unseen in any other as-
pect of our criminal justice system”). The trend has worsened since Mil-
ler v. Alabama, 567 U. S. 460 (2012): 72 percent of children sentenced to
LWOP after Miller were Black, compared to 61 percent of children sen-
tenced before Miller. Tipping Point 10.
                      Cite as: 593 U. S. ____ (2021)                    13

                       SOTOMAYOR, J., dissenting

at 201.3
   Today, however, the Court transforms Miller into a deci-
sion requiring only a “discretionary sentencing procedure.”
Ante, at 19. At the same time, the Court insists that it “does
not disturb” Montgomery’s holding “that Miller applies ret-
roactively on collateral review.” Ante, at 19. In other
words, the Court rewrites Miller into a procedural rule and,
paradoxically, maintains that Miller was nevertheless “sub-
stantive for retroactivity purposes.” Ante, at 11.
   That explanation undoes Teague’s distinction between
substantive and procedural rules. If a rule that requires
only a sentencing procedure is substantive for retroactivity
purposes, then this Court has improperly classified numer-
ous sentencing rules as procedural. To take one example,
in Mills v. Maryland, 486 U. S. 367 (1988), this Court inval-
idated a capital sentencing procedure requiring jurors to
disregard mitigating factors that were not found unani-
mously. That holding was procedural because it altered
only “the range of permissible methods for determining
whether a defendant’s conduct is punishable by death.”
Schriro v. Summerlin, 542 U. S. 348, 353 (2004). Under the
Court’s logic today, however, the rule in Mills and other
rules of sentencing procedure should have applied retroac-
tively, even though the Court has held that they do not. See
——————
   3 JUSTICE THOMAS agrees that Montgomery mandates such a reading of

Miller, but he claims that Miller itself did not establish a substantive
rule. See ante, at 2–5. That is incorrect. As discussed, Miller prohibited
mandatory LWOP sentences not only because mandatory sentencing pre-
cludes individualized consideration of a juvenile’s youth, but also be-
cause “such a scheme poses too great a risk of disproportionate punish-
ment.” 567 U. S., at 479. Applying the principles of proportionality set
forth in Roper and Graham, Miller “rendered life without parole an un-
constitutional penalty for a class of defendants because of their status[,]
that is, juvenile offenders whose crimes reflect the transient immaturity
of youth.” Montgomery, 577 U. S., at 208 (internal quotation marks omit-
ted). As a result, “Miller is no less substantive than are Roper and Gra-
ham.” Id., at 209.
14                  JONES v. MISSISSIPPI

                   SOTOMAYOR, J., dissenting

Beard v. Banks, 542 U. S. 406, 416–417 (2004) (holding that
Mills announced a procedural rule); Schriro, 542 U. S., at
354 (treating as procedural the rule set forth in Ring v. Ar-
izona, 536 U. S. 584 (2002), that a jury, rather than a judge,
must find aggravating circumstances necessary for the im-
position of the death penalty). If future litigants make such
arguments, it will be because the Court’s contortion of Mil-
ler and Montgomery paves the way for them to do so.
                               C
   Rather than read Miller and Montgomery fairly, the
Court reprises Justice Scalia’s dissenting view in Montgom-
ery that Miller requires only a “youth-protective procedure.”
577 U. S., at 225 (emphasis deleted). Justice Scalia’s view
did not prevail, however. Montgomery’s interpretation of
Miller is binding precedent, just as Miller itself is.
   Any doubts the Court may harbor about the merits of
those decisions do not justify overruling them. See June
Medical Services L. L. C. v. Russo, 591 U. S. ___, ___ (2020)
(ROBERTS, C. J., concurring in judgment) (slip op., at 3)
(“[F]or precedent to mean anything, the doctrine must give
way only to a rationale that goes beyond whether the case
was decided correctly”). As this Court has consistently re-
iterated, “a departure from precedent demands special jus-
tification.” Gamble v. United States, 587 U. S. ___, ___
(2019) (slip op., at 11) (internal quotation marks omitted);
accord, Kisor v. Wilkie, 588 U. S. ___, ___–___ (2019) (slip
op., at 25–26); Kimble v. Marvel Entertainment, LLC, 576
U. S. 446, 455–456 (2015).
   The Court offers no such justification today. Nor could it.
The traditional stare decisis factors include the quality of
the precedent’s reasoning, its consistency with other deci-
sions, legal and factual developments since the precedent
was decided, and its workability. See Ramos, 590 U. S., at
___ (opinion of KAVANAUGH, J.) (slip op., at 7). None sup-
ports overturning Miller or Montgomery. As explained
                     Cite as: 593 U. S. ____ (2021)                    15

                       SOTOMAYOR, J., dissenting

above, those decisions are firmly rooted in two lines of prec-
edent and fundamental principles of proportionality.4 Sub-
sequent legal and factual developments have reinforced
their reasoning. Fifteen state courts of last resort, for in-
stance, have recognized that Miller announced a substan-
tive rule barring LWOP for any juvenile whose crime does
not reflect permanent incorrigibility. See Reply Brief 18,
n. 6. Twenty States and the District of Columbia have
changed their policies to prohibit LWOP sentences for all
juvenile offenders, including a number of States that “had
discretionary sentencing schemes or a mixture of both man-
datory and discretionary sentences.” Brief for Former West
Virginia Delegate John Ellem et al. as Amici Curiae in
Mathena v. Malvo, O. T. 2019, No. 18–217, pp. 34–35; S.
256, 133d Gen. Assembly (Ohio 2020); Va. Code Ann. §53.1–
165.1 (2020). Finally, Miller and Montgomery have not
proved unworkable: To the contrary, they have spurred re-
forms across the country while “avoid[ing] intruding more
than necessary upon the States’ sovereign administration
of their criminal justice systems.” Montgomery, 577 U. S.,
at 211. Requiring sentencers to make an explicit or implicit
determination of permanent incorrigibility before sentenc-
ing a juvenile offender to LWOP imposes no costs that jus-
tify overturning precedent.
   Instead of addressing these factors, the Court simply re-
writes Miller and Montgomery to say what the Court now
wishes they had said, and then denies that it has done any
such thing. See ante, at 19. The Court knows what it is
——————
   4 JUSTICE THOMAS claims that Miller and Montgomery “refashio[n] the

Eighth Amendment to accommodate this Court’s views of juvenile jus-
tice.” Ante, at 2; see ante, at 8. In so doing, JUSTICE THOMAS “seek[s] to
relitigate old Eighth Amendment battles” based on “arguments this
Court has previously (and often) rejected.” Miller, 567 U. S., at 470–471,
n. 4; see Graham v. Florida, 560 U. S. 48, 58 (2010) (“To determine
whether a punishment is cruel and unusual, courts must look beyond
historical conceptions to the evolving standards of decency that mark the
progress of a maturing society” (internal quotation marks omitted)).
16                      JONES v. MISSISSIPPI

                       SOTOMAYOR, J., dissenting

doing. It admits as much. Rather than try to harmonize its
decision today with Montgomery’s retroactivity holding, it
confesses in a footnote that its rewriting of precedent is in-
consistent with Montgomery and basic retroactivity princi-
ples. See ante, at 11–12, n. 4. The Court’s solution? It
urges lower courts to simply ignore Montgomery going for-
ward. Ante, at 11–12, n. 4 (“[T]he Court’s retroactivity prec-
edents that both pre-date and post-date Montgomery . . .
and not Montgomery . . . must guide the determination of
whether rules other than Miller are substantive”).5 Instead
of “disturb[ing]” Montgomery’s retroactivity holding, ante,
at 12, n. 4, the Court attempts to bury it.
    How low this Court’s respect for stare decisis has sunk.
Not long ago, that doctrine was recognized as a pillar of the
“ ‘rule of law,’ ” critical to “keep the scale of justice even and
steady, and not liable to waver with every new judge’s opin-
ion.” Ramos, 590 U. S., at ___–___ (opinion of KAVANAUGH,
J.) (slip op., at 1–2) (internal quotation marks omitted).
Given these weighty interests, the Court “usually re-
quire[d] that a party ask for overruling, or at least ob-
tain[ed] briefing on the overruling question,” and then
“carefully evaluate[d] the traditional stare decisis factors.”
Barr v. American Assn. of Political Consultants, Inc., 591
U. S. ___, ___, n. 5 (2020) (slip op., at 9, n. 5). Now, it seems,
the Court is willing to overrule precedent without even ac-
knowledging it is doing so, much less providing any special
justification. It is hard to see how that approach is “founded
in the law rather than in the proclivities of individuals.”
Ramos, 590 U. S., at ___ (opinion of KAVANAUGH, J.) (slip
op., at 2) (internal quotation marks omitted).
    For present purposes, sentencers should hold this Court
——————
  5 Of course, as already discussed, the Court is perfectly content to rely

on Montgomery for its statement that a finding of fact regarding perma-
nent incorrigibility is not required. That isolated piece of Montgomery,
apparently, still carries the full weight of precedent. Anything more in-
convenient, however, the Court today discards.
                     Cite as: 593 U. S. ____ (2021)                   17

                       SOTOMAYOR, J., dissenting

to its word: Miller and Montgomery are still good law.6 See
ante, at 19 (“Today’s decision does not overrule Miller or
Montgomery”). Sentencers are thus bound to continue ap-
plying those decisions faithfully. Thankfully, many States
have already implemented robust procedures to give effect
to Miller and Montgomery. In other States, the responsibil-
ity falls squarely on individual sentencers to use their dis-
cretion to “separate those juveniles who may be sentenced
to life without parole from those who may not.” Montgom-
ery, 577 U. S., at 210. Failing to do so violates the Eighth
Amendment.
                              III
   Brett Jones, like all juvenile offenders facing a sentence
of LWOP, deserves an answer to Miller’s essential question:
whether his crime demonstrates that he is permanently in-
corrigible. Ordinarily, an appellate court should not pass
on that question in the first instance. But the Court today
guarantees that the state sentencing court will never have
to give Jones an answer. It thus bears acknowledging that,
based on the evidence presented below, it is hard to see how
Jones is one of the rare juvenile offenders “whose crime re-
flects irreparable corruption.” Miller, 567 U. S., at 479–480
(internal quotation marks omitted). In fact, many aspects
of Jones’ crime seem to epitomize “unfortunate yet transi-
ent immaturity.” Id., at 479 (internal quotation marks
omitted); see 2018 WL 10700848, *11 (Miss., Nov. 27, 2018)
——————
    6 The Court leaves open the possibility of an “as-applied Eighth

Amendment claim of disproportionality.” Ante, at 21 (citing Harmelin v.
Michigan, 501 U. S 957, 996–1009 (1991) (Kennedy, J., concurring in
part and concurring in judgment)). In the context of a juvenile offender,
such a claim should be controlled by this Court’s holding that sentencing
“a child whose crime reflects transient immaturity to life without parole
. . . is disproportionate under the Eighth Amendment.” Montgomery, 577
U. S., at 211; see Miller, 567 U. S., at 481 (“Harmelin had nothing to do
with children and did not purport to apply its holding to the sentencing
of juvenile offenders”).
18                       JONES v. MISSISSIPPI

                        SOTOMAYOR, J., dissenting

(Kitchens, P. J., dissenting) (“Jones’s actions reflect [the
hallmark] features [of youth] at every turn”).7
  Jones killed his grandfather just 23 days after Jones’
15th birthday. App. 71. In his short life before the murder,
Jones was the victim of violence and neglect that he was too
young to escape. Jones’ biological father was an alcoholic
who physically abused Jones’ mother, knocking out her
teeth and breaking her nose on several occasions. Id., at
71–72. The two separated when Jones was two years old.
Id., at 71. Jones’ mother then married Jones’ stepfather,
who was also abusive, especially toward Jones. He beat
Jones with belts, switches, and a paddle labeled “The Pun-
isher.” Id., at 39–40, 78, 81. He rarely called Jones or his
brother by their names, preferring cruel epithets. Id., at 77,
81, 101 (“[H]is favorite thing to call them was little moth-
erf***ers”). According to Jones’ mother, Jones’ stepfather
“hated Brett more because Brett reminded him of [Jones’
biological father].” Id., at 78. According to Jones’ grand-
mother, he was simply “easier to hurt and beat.” Id., at 39.
  In 2004, after Jones came home late one day, Jones’ step-
father flew into a rage and grabbed Jones by the neck, pre-
paring to beat him with a belt. Id., at 128–129. This time,
however, Jones fought back and told his stepfather, “No,
——————
   7 Even as it disclaims any responsibility for evaluating permanent in-

corrigibility, the Court emphasizes the details of Jones’ crime and alludes
to other homicides committed by juveniles throughout the country. See
ante, at 2–3, 6. The gravity of these violent acts was not lost on the Court
in Miller, which set forth its substantive rule specifically for the subset
of juvenile offenders who commit homicide. See also Roper, 543 U. S., at
572 (“[W]e cannot deny or overlook the brutal crimes too many juvenile
offenders have committed”). Notwithstanding the unique “moral culpa-
bility and consequential harm” of homicide, Miller reasoned that Gra-
ham’s insights about children “are evident in the same way, and to the
same degree.” 567 U. S., at 473. The point of Miller and Montgomery is
that juveniles, even those who commit murder, have the capacity to grow
and mature, to rehabilitate. The Eighth Amendment requires that sen-
tencers (and reviewing courts) not presume that most juveniles will for-
ever remain the “murderers,” ante, at 10, they once were.
                     Cite as: 593 U. S. ____ (2021)                   19

                       SOTOMAYOR, J., dissenting

you’re not going to hit me ever again.” Id., at 80. Jones
took a swing at his stepfather and split open his ear. Ibid.
The police were called, and Jones was arrested.8 Ibid.
Jones’ stepfather then threatened to kick out Jones’ mother
and brother if Jones did not move out. Id., at 81. As a re-
sult, Jones’ grandparents picked him up less than two
months before the murder and brought him to Mississippi.
Id., at 47.
   When he moved, Jones lost access to medications that he
had been taking for mental health issues. Id., at 38–39.9
When he was 11 or 12 years old, Jones began cutting him-
self so that he “would not feel the panic and the hurt that
was inside of [his] head.” Id., at 75. He later experienced
hallucinations and was prescribed antidepressant medica-
tions. Id., at 92, 124. These medications were supposed to
be tapered off gradually. Id., at 38–39. When Jones left for
Mississippi, however, they were abruptly cut off.
   The murder was precipitated by a dispute over Jones’
girlfriend. After Jones moved, his girlfriend ran away from
her home in Florida to stay at Jones’ grandparents’ home in
secret. 938 So. 2d 312, 313 (Miss. App. 2006). On the day
of the murder, Jones’ grandfather, Bertis Jones, discovered
that Jones’ girlfriend had been staying in their home. Ibid.


——————
  8 This was Jones’ only prior contact with the juvenile justice system.

See Brief for Petitioner 35.
  9 Jones’ mother has also been diagnosed with a number of conditions,

including posttraumatic stress disorder, bipolar disorder, and manic de-
pression. App. 74. As a result, throughout Jones’ life, she experienced
panic attacks and emotional breakdowns. Id., at 74–75. As a child, Jones
witnessed his mother cutting herself. Id., at 122–123. The types of ad-
verse childhood experiences that Jones endured, including physical
abuse, domestic violence, and mental illness in family members, are
strong predictors of negative outcomes for children, including violence.
J. Garbarino, Miller’s Children 10–12 (2018); see id., at 12 (“[E]levated
adversity scores are as common among killers as they are rare in the
general adolescent population”).
20                  JONES v. MISSISSIPPI

                   SOTOMAYOR, J., dissenting

He ordered her out. Ibid. Later that day, Jones was mak-
ing a sandwich in the kitchen using a steak knife. Id., at
314. Jones said something disrespectful to his grandfather,
who started yelling. Ibid. The two began pushing each
other, and Jones’ grandfather tried to hit him. Ibid. Jones
stabbed his grandfather with the steak knife. Ibid. Jones’
grandfather came at Jones again, and the fight continued.
Ibid. Jones ultimately stabbed his grandfather eight times,
grabbing a second knife when the first one broke. 2018 WL
10700848, *7 (Kitchens, P. J., dissenting).
   No one disputes that this was a terrible crime. Miller,
however, held that “the distinctive attributes of youth di-
minish the penological justifications for imposing the
harshest sentences on juvenile offenders, even when they
commit terrible crimes.” 567 U. S., at 472. Jones’ crime
reflects these distinctive attributes: “That a teenager in
trouble for having been caught concealing his girlfriend at
his grandparents’ home would attempt to solve the problem
by resorting to violence dramatically epitomizes immatu-
rity, impetuosity, and failure to appreciate risks or conse-
quences.” 2018 WL 10700848, *11 (Kitchens, P. J., dissent-
ing).
   Jones then attempted to save his grandfather by admin-
istering CPR. 938 So. 2d, at 314. When that failed, he
clumsily tried to hide what he had done. 2018 WL
10700848, *11 (Kitchens, P. J., dissenting). He was spotted
walking around in plain sight, covered in blood, trembling
and muttering to himself. Ibid. When a neighbor ques-
tioned him, Jones told a feeble lie, claiming that his grand-
father had left and that the blood on his clothes was “ ‘a
joke.’ ” 938 So. 2d, at 314. Jones then met up with his girl-
friend and attempted to hitchhike, but not to make a geta-
way. Instead, he was trying to go see his grandmother to
tell her what had happened. Id., at 315. The police stopped
Jones, found that he was carrying a pocket knife, and asked
if it was the knife he “ ‘did it with.’ ” Ibid. Jones replied,
                  Cite as: 593 U. S. ____ (2021)            21

                    SOTOMAYOR, J., dissenting

“ ‘No, I already got rid of it.’ ” Ibid. He then agreed to be
interviewed by three police detectives, “without invoking
his right to silence or his right to counsel and without a par-
ent or guardian present.” 2018 WL 10700848, *11 (Kitch-
ens, P. J., dissenting). Thus, “Jones’s behavior in the im-
mediate aftermath of his tragic actions also demonstrated
his fundamental immaturity.” Ibid.
   At his resentencing hearing, Jones provided evidence
that not only is he capable of rehabilitation, but he had in
fact already matured significantly since his crime. In more
than five years in prison, Jones committed only two disci-
plinary infractions. App. 134–135. While incarcerated,
Jones earned his GED and sought out work, becoming a
“very good employee.” Id., at 106, 109, 153. Jones and his
prison unit manager often discussed the Bible, and in time,
his unit manager came to think of Jones “almost like [a]
son.” Id., at 107. Jones confided in him that Jones “regret-
ted” what he had done. Id., at 112.
   Jones’ grandmother (Bertis Jones’ widow) testified at
Jones’ resentencing hearing and submitted an amicus brief
to this Court. She remains “steadfast in her belief that
Brett is not and never was irreparably corrupt.” Brief for
Madge Jones et al. as Amici Curiae 4. She speaks with
Jones weekly, encouraging him as he takes college courses
and serves in the prison ministry. Ibid. Jones’ younger
brother, Marty, and his other family members have also
stayed by his side.
   This significant body of evidence does not excuse Jones’
crime. It does mean, however, that under Miller and Mont-
gomery, there is a strong likelihood that Jones is constitu-
tionally ineligible for LWOP. His crime, while terrible, ap-
pears to have been the product of “unfortunate yet transient
immaturity.” Miller, 567 U. S., at 479 (internal quotation
marks omitted). Notably, the State called no witnesses and
offered no evidence at the resentencing hearing to rebut
Jones’ proof that his crime reflected the “recklessness” and
22                  JONES v. MISSISSIPPI

                    SOTOMAYOR, J., dissenting

“impulsivity” characteristic of juveniles. Montgomery, 577
U. S., at 207 (internal quotation marks omitted); see App.
23, 136.
   In resentencing Jones to LWOP, the sentencing court
failed to apply Miller properly. Instead, it followed the in-
structions of the Mississippi Supreme Court, which held
that “Miller rendered [Mississippi’s] sentencing scheme un-
constitutional if, and only if, the sentencing authority fails
to take into account characteristics and circumstances
unique to juveniles.” 122 So. 3d 698, 702 (2013). Thus, the
sentencing court simply considered the “Miller factors” as
part of the “mitigating and the aggravating circumstances.”
App. 149. It never addressed Miller’s central inquiry:
whether Jones is one of the rare juveniles whose crimes re-
flect irreparable corruption. 567 U. S., at 479–480. Be-
cause the sentencing court failed to ask and answer this
critical question, Jones’ sentence should not stand.
                              IV
  It is important not to lose sight of what is at stake in this
case. “The Eighth Amendment’s prohibition of cruel and
unusual punishment guarantees individuals the right not
to be subjected to excessive sanctions.” Miller, 567 U. S., at
469 (internal quotation marks omitted). In Roper, Graham,
Miller, and Montgomery, the Court recognized that this
guarantee has special significance for children. The Eighth
Amendment does not excuse children’s crimes, nor does it
shield them from all punishment. It does, however, demand
that most children be spared from punishments that “giv[e]
no chance for fulfillment outside prison walls, no chance for
reconciliation with society, no hope.” Graham, 560 U. S., at
79.
  Jones and other juvenile offenders like him seek only the
possibility of parole. Not the certainty of release, but the
opportunity, at some point in their lives, to show a parole
board all they have done to rehabilitate themselves and to
                      Cite as: 593 U. S. ____ (2021)                     23

                        SOTOMAYOR, J., dissenting

ask for a second chance. Jones recognizes that the parole
board may ultimately decide he must spend his entire life
behind bars. He simply requests that the State not “mak[e]
the judgment at the outset that [he] never will be fit to
reenter society.” Id., at 75. The Eighth Amendment re-
quires that most juvenile offenders be given this small
“hope for some years of life outside prison walls.” Montgom-
ery, 577 U. S., at 213.10
    At his resentencing hearing, Jones told the court, “I’m not
the same person I was when I was 15. . . . I’ve become a
pretty decent person in life. And I’ve pretty much taken
every avenue that I could possibly take in prison to rehabil-
itate myself.” App. 152. “Minors do have the ability to
change,” he reflected. Ibid. He noted in closing, “If you de-
cide to send me back without the possibility of parole, I will
still do exactly what I’ve been doing for ten years. But all I
can do is ask you . . . please give me just one chance to show
the world, man, like, I can be somebody. I’ve done every-
thing I could over the past ten years to be somebody. . . . I
can’t change what was already done. I can just try to show
. . . I’ve become a grown man.” Id., at 153. Today, Jones is
31. His time spent in prison has now eclipsed the childhood
he had outside of it.
    Jones should know that, despite the Court’s decision to-
day, what he does in life matters. So, too, do the efforts of
the almost 1,500 other juvenile offenders like Jones who are
serving LWOP sentences. Of course, nothing can repair the
damage their crimes caused. But that is not the question.

——————
   10 Having deprived Jones of his constitutional right, the Court gestures

at a potential lifeline from other institutions, including the Mississippi
Legislature or Governor. Ante, at 22. But “the remote possibility” of such
action “does not mitigate the harshness of the sentence” that Jones now
faces. Graham, 560 U. S., at 70. The Eighth Amendment guarantees
juvenile offenders like Jones a basic constitutional protection against dis-
proportionate punishments. The Court should not leave the vindication
of such important legal rights to others, or to chance.
24                  JONES v. MISSISSIPPI

                   SOTOMAYOR, J., dissenting

The question is whether the State, at some point, must con-
sider whether a juvenile offender has demonstrated ma-
turity and rehabilitation sufficient to merit a chance at life
beyond the prison in which he has grown up. See Graham,
560 U. S., at 79. For most, the answer is yes.